Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of this 25th day of
November, 2013 (“Effective Date”) by and between PALOMAR MEDICAL TECHNOLOGIES,
LLC, a Delaware limited liability company, having a mailing address of 5
Carlisle Road, Westford, MA 01886 (the “Seller”) and NETWORK DRIVE OWNER LLC, a
Delaware limited liability company, having an address at c/o Nordblom Company,
Inc., 15 Third Avenue, Burlington, Massachusetts 01803 (the “Buyer”).

R E C I T A L S:

Seller is the owner of that certain property with an address at 15 Network
Drive, Burlington, Massachusetts. Seller desires to sell and Buyer desires to
purchase such real property on the terms and conditions set forth herein.

A G R E E M E N T S:

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

1. Purchase and Sale of Property.

1.1 Agreement to Buy and Sell. Seller shall sell, and Buyer shall purchase the
following property (which shall collectively be referred to as the “Property”)
upon the terms, conditions, stipulations and agreements hereinafter set forth:

(a) Real Property. That certain parcel of land containing approximately 8.45
acres of land, together with the building, and all other structures and
improvements, fixtures and systems situated thereon and with an address at 15
Network Drive, Burlington, MA and more particularly described in Exhibit A
attached hereto, together with any and all rights, easements, licenses and
privileges presently thereon or appertaining to said land, structures and
improvements, fixtures or systems (collectively, the “Real Property”).

(b) Permits and Governmental Approvals. To the extent they are assignable
without the consent of any third party, all of Seller’s right, title and
interest in and to all permits, certificates, variances, consents, approvals and
other rights pertaining to the Real Property, if any (collectively, the
“Permits”).

(c) Personal Property. Other than the furniture, appliances, and equipment
described on Exhibit E attached hereto and made a part hereof, the ownership of
which shall be retained by the Seller (the “Seller’s Retained Personal
Property”), all furniture, furnishings, appliances, equipment, tools and other
tangible property owned by Seller or otherwise attached or appurtenant to the
Real Property (collectively, the “Personal Property”).

(d) Contracts. The service and maintenance contracts for the Property set forth
in Schedule 1.1(c) (collectively, the “Service Contracts”).



--------------------------------------------------------------------------------

(e) Intangible Property. All intangible property, if any, pertaining to the Real
Property or the Personal Property or the use thereof, including without
limitation, all guaranties and warranties benefiting the Property, transferable
utility contracts, termite bonds, plans and specifications, floor plans and any
landscape plans, to the extent in the actual possession or under the control of
Seller (collectively, the “Intangible Property”).

1.2 Seller’s Occupancy. Seller will continue to occupy the Property following
the Closing in accordance with the terms of the lease agreement attached hereto
as Exhibit D (the “Lease”), which Lease shall be executed by Buyer and Seller at
the Closing. Seller shall, upon its vacating of the Property in accordance with
the terms of the Lease, be entitled to remove the Seller’s Retained Personal
Property.

2. Purchase Price.

2.1 Purchase Price. The purchase price for the Property shall be Twenty-Five
Million Seven Hundred Fifty Thousand Dollars ($25,750,000.00) (the “Purchase
Price”) payable by Buyer at the Closing, in the manner described in Section 2.3
below.

2.2 Intentionally Omitted.

2.3 Payments. At the Closing, Buyer shall pay the Purchase Price subject to the
adjustments and prorations described in this Agreement, in immediately available
U.S. funds by wire transfer or transfers of funds as shall be directed by
Seller.

3. Closing Date. The closing of the purchase and sale of the Property (sometimes
referred to herein as the “Closing”) shall occur on the date hereof. The Closing
shall be conducted in escrow using Fidelity National Title Insurance, as escrow
agent (the “Escrow Agent”) as the closing escrow agent in accordance with
closing escrow instructions acceptable to Seller and Buyer each in its
reasonable discretion. Time is of the essence with respect to the parties’
respective obligations hereunder.

4. Intentionally Omitted.

5. Condition of Title and Real Property.

5.1 Title. The Seller shall convey good and clear record and marketable fee
simple title, free and clear of all liens, encroachments, betterments,
assessments, restrictions and easements, except the following, which shall
collectively be referred to as the “Permitted Encumbrances”:

(a) Such real estate taxes for the current year as are not due and payable at
the time of Closing.

(b) Applicable laws and regulations of any governmental authority in effect at
the time of Closing.

(c) Any liens for municipal betterments assessed after the date of this
Agreement.

(d) all title exceptions set forth on Exhibit F attached hereto.

 

2



--------------------------------------------------------------------------------

5.2 Title. Seller shall, at Closing, remove any mortgages, voluntary monetary
liens or past due real estate taxes encumbering the Property (collectively,
“Non-Permitted Encumbrances”). At the Closing, Fidelity National Title (the
“Title Company”) shall issue to Buyer an ALTA Owner’s Policy of Title Insurance
insuring Buyer’s title to the Real Property in the amount of the Purchase Price
insuring Buyer’s title to the Property subject only to the Permitted Exceptions.

5.3 Intentionally Omitted.

5.4 Purchase Proceeds. Seller may, at Closing, use the purchase money or any
portion thereof to clear the title of any or all encumbrances, provided that all
instruments releasing such encumbrances are recorded simultaneously with the
Closing or arrangements are made for the recording of such releasing instruments
within a reasonable period of time following the Closing in accordance with
standard conveyancing practice, provided such arrangements are acceptable to the
Title Company and the Title Policy does not reflect the existence of any such
encumbrances.

5.5 Conveyancing Standards. Any title matter which is the subject of a title,
conveyancing or practice standard of the Real Estate Bar Association of
Massachusetts shall be governed by such standard to the extent applicable.

5.6 Intentionally Omitted.

5.7 Condition of Property. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
ANY DOCUMENT EXECUTED BY SELLER AT CLOSING (INCLUDING, WITHOUT LIMITATION, THE
LEASE), IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY
TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTY OR THE INTERESTS, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN ANY
DOCUMENT EXECUTED BY SELLER AT CLOSING (INCLUDING, WITHOUT LIMITATION, THE
LEASE). BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR
OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE INTERESTS OR THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY PROSPECTUS
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY

 

3



--------------------------------------------------------------------------------

OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT EXECUTED BY SELLER AT CLOSING. BUYER ALSO ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS-IS.”

BUYER REPRESENTS TO SELLER THAT BUYER HAS HAD THE OPPORTUNITY TO CONDUCT PRIOR
TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMED NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN ANY DOCUMENT EXECUTED BY SELLER AT CLOSING (INCLUDING,
WITHOUT LIMITATION, THE LEASE). EXCEPT WITH RESPECT TO ANY CLAIMS ARISING OUT OF
OR RELATED TO THE BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY SET FORTH
IN THIS AGREEMENT OR IN ANY DOCUMENT EXECUTED BY SELLER AT CLOSING (INCLUDING,
WITHOUT LIMITATION, THE LEASE), UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS.

EXCEPT WITH RESPECT TO ANY CLAIMS ARISING OUT OF OR RELATED TO THE BREACH OF ANY
COVENANT, REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT EXECUTED BY SELLER AT CLOSING (INCLUDING, WITHOUT LIMITATION, THE
LEASE), BUYER HEREBY RELEASES SELLER, ITS MEMBERS, EMPLOYEES, AFFILIATED
MANAGERS AND AFFILIATED REPRESENTATIVES FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS AND CAUSES OF ACTION OF ANY KIND OR CHARACTER THAT BUYER MAY HAVE
RELATING TO OR ARISING OUT OF (I) THE CONDITION OF THE PROPERTY, OR (II) ANY
OTHER MATTER PERTAINING TO THE PROPERTY AS OF THE CLOSING HEREUNDER. WITHOUT
LIMITING THE FOREGOING, BUYER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR
REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER CONDITIONS ON THE PROPERTY BE REQUIRED
AFTER THE CLOSING, SELLER SHALL HAVE NO OBLIGATION TO BUYER OR ANYONE CLAIMING
UNDER BUYER, AND BUYER HEREBY RELEASES SELLER FROM ANY LIABILITY FOR OR
OBLIGATION RELATING TO, SUCH CLEAN-UP, REMOVAL OR REMEDIATION.

THE PROVISIONS OF THIS SECTION 5.7 SHALL SURVIVE CLOSING.

5.8 Delivery of Possession. At Closing, Seller shall deliver full possession of
the Real Property to Buyer, subject to Seller’s right of occupancy as set forth
in the Lease.

 

4



--------------------------------------------------------------------------------

6. Documents of Transfer. The Property shall be conveyed and transferred on the
Effective Date to Buyer. At the Closing, Buyer and Seller shall deliver executed
(and, as applicable, notarized) counterparts of the applicable documents
contemplated in this Section 6.

6.1 Real Property. Seller shall convey title to the Real Property by a
Massachusetts quitclaim deed (the “Deed”) in the form set forth on Exhibit B.

6.2 General Assignment. Seller shall transfer and assign to Buyer (i) all of
Seller’s right, title and interest in and to the Service Contracts, the Permits,
the Intangible Property and the Personal Property and (ii) any rights and
remedies available to Seller under that certain Standard Form of Agreement
between Owner and Construction Manager Where The Construction Manager Is Also
the Constructor by and between Seller and Erland Construction, Inc. dated
November 19, 2008 (the “Construction Contract”) and that certain agreement
between Spagnolo, Gisness & Associates, Inc. and Seller dated November 19, 2008
(the “Architect Agreement”), by a General Assignment in the form of Exhibit C
attached hereto to be executed by Seller.

6.3 Assignment. Seller shall assign to Buyer all of Seller’s right, title and
interest in and to that certain Environmental Indemnity Agreement between
Lockheed Martin Corporation and Sun Microsystems, Inc. dated August, 1997, as
assigned by Sun Microsystems, Inc. to NetView Investments LLC and thereafter
partially assigned to Seller pursuant to a certain Assignment and Assumption
Agreement dated November 19, 2008 by an Assignment Agreement in the form of
Exhibit G attached hereto to be executed by Seller

6.4 Authority. Seller shall deliver a certificate of legal existence and good
standing of Seller issued by the Massachusetts Secretary of State’s Office,
together with such additional evidence of Seller’s power and authority as the
Title Company may reasonably require. Buyer shall deliver a legal existence
certificate and good standing certificate from the Massachusetts Secretary of
State’s Office.

6.5 Non-Foreign Affidavit. Seller shall execute, acknowledge and deliver to
Buyer an affidavit sworn to by an officer of Seller to the effect that Seller is
not a foreign person as that term is defined in Section 1445(f)(3) of the
Internal Revenue Code of 1984, as amended, which affidavit shall be in the form
prescribed by the federal regulations.

6.6 Settlement Statement. Seller and Buyer shall execute the Settlement
Statement (as hereinafter defined).

6.7 Title Affidavit. Seller shall execute and deliver a title affidavit and gap
indemnity in form customarily required by the Title Company and otherwise in
form sufficient to delete all of the so-called “standard title exceptions” for
parties in possession and mechanics liens from the Title Policy.

6.8 Lease. Seller and Buyer shall execute and deliver the Lease.

 

5



--------------------------------------------------------------------------------

6.9 Property Materials. Seller shall deliver:

i. originals or true, correct, and complete copies, if originals are not in
Seller’s possession or control or otherwise available to Seller, of the Service
Contracts, Intangible Property and to the extent in Seller’s possession, copies
of any plans of the Property (including any “as built” Plans), and any Permits;

ii. keys to all locks on the Real Property in Seller’s or Seller’s building
manager’s possession or control (provided that such keys need not be delivered
to the Title Company, but rather shall be available to Buyer at the Property);

iii. all maintenance records and operating manuals pertaining to the Real
Property in Seller’s possession or control; and

iv. a letter to each of the service providers under the Service Contracts,
informing such service providers of the assignment of such Service Contracts to
Buyer (which letter shall be in form and substance satisfactory to Buyer in the
exercise of Buyer’s reasonable judgment).

6.10 Intentionally Omitted.

6.11 Other Documents. Each party shall deliver to the other at the Closing any
other documents as shall be reasonably requested by the other party (provided
same do not increase the obligations or decrease the rights of the party from
whom any such documents are requested) and are customary in the Greater Boston
metropolitan area for a seller or purchaser of commercial property to execute
and deliver at closing.

7. Apportionments and Adjustments.

7.1 The parties acknowledge and agree that (i) Seller is responsible for the
payment of all costs and expenses relative to the Property with respect to the
period prior to the Effective Date, including the items listed below and
(ii) irrespective as to whether Seller has, prior to the Effective Date, paid
any of the items listed below with respect to the period from and after the
Closing, the parties shall not prorate same at Closing as Seller is obligated,
under the Lease, to pay all such expenses during the term of the Lease:

(a) Real estate taxes and special assessments relating to the Property.

(b) All operating expenses relating to the Property.

(c) Amounts payable under the Service Contracts and Retained Contracts (as
hereinafter defined).

(d) Amounts payable with respect to the Property under that certain Declaration
of Covenants and Cross Access and Easement Agreement dated as of July 23, 2008
and recorded in the Middlesex South County Registry of Deeds in Book 51481, Page
562, as amended by that certain First Amendment of Declaration of Covenants and
Cross Access and Easement Agreement dated as of November 19, 2008 and recorded
with said Registry in Book

 

6



--------------------------------------------------------------------------------

51908, Page 397, that certain Second Amendment of Declaration of Covenants and
Cross Access and Easement Agreement dated as of June 30, 2011 and recorded with
said Registry in Book 57096, Page 215, and that certain Third Amendment of
Declaration of Covenants and Cross Access and Easement Agreement dated as of
September 24, 2012 and recorded with said Registry in Book 60146, Page 460 (as
so amended, the “Easement Agreement”).

(e) All utilities, including, without limitation, telephone, steam, electricity
and gas, relating to the Property.

7.2 Obligation to Seller. In the event that Seller fails to timely pay any of
the amounts described in Section 7.1 (all of which, for avoidance of doubt,
relate to the period prior to the Effective Date) during the term of the Lease
in accordance with the terms thereof it shall promptly remit payment of same to
Buyer upon the request of Buyer therefor.

7.3 Credits. At Closing, Seller shall receive a credit in an amount equal to the
amount, if any, paid by Seller prior to the Effective Date under the Service
Contracts which respect to the period following the Effective Date.

7.4 Settlement Statement. A statement of prorations and other adjustments shall
be prepared by Escrow Agent in conformity with the provisions of this Agreement
and sent to Seller and Buyer for review and approval prior to the Closing (the
“Settlement Statement”).

7.5 Closing Expenses. Seller shall be responsible for all transfer taxes related
to the conveyance of the Real Property, any brokerage commissions due to
Cushman & Wakefield, one-half of the escrow fees charged by the Title Company,
and all costs and expenses relating to the removal of any Non-Permitted
Encumbrances. Buyer shall be responsible for (i) all title insurance charges in
connection with obtaining title insurance, (ii) all of Buyer’s due diligence
costs; (iii) all recording or filing fees in connection with the recording of
the Deed and (iv) one-half of the escrow fees charged by the Title Company.
Seller and Buyer shall each be responsible for the fees of their respective
attorneys. Any other fees shall be paid by such party in accordance with normal
conveyancing practices in the Commonwealth of Massachusetts.

7.6 Survival. The provisions of this Section 7 shall survive the Closing.

8. Retained Contracts. Seller is currently a party to the service and
maintenance contracts described on Schedule 11.1(c) attached hereto and made
apart hereof (the “Retained Contracts”). Seller agrees to terminate the Retained
Contracts and any other service contracts in effect with respect to the
Property, other than the Service Contracts, on or before the expiration of the
Lease. The provisions of this Section 8 shall survive the Closing.

9. Intentionally Omitted.

10. Fees and Commissions. Buyer and Seller each represent to the other that they
have dealt with no broker, agent or representative in connection with this
transaction other than Cushman & Wakefield. Buyer and Seller each agree to
indemnify, defend and hold the other harmless from and against any and all loss,
cost, damage, liability or expense, including reasonable attorneys’ fees, which
the other may sustain, incur or be exposed to by reason of the indemnifying
party’s breach of any representations or agreements made in this Section and any

 

7



--------------------------------------------------------------------------------

resulting claims for a fee or commission by any broker (other than, in the
context of Buyer’s indemnification of Seller, the broker named above). Seller
shall be responsible for the payment of any commission owed to Cushman &
Wakefield pursuant to a separate agreement and hereby indemnifies Buyer with
respect to any claims made by Cushman & Wakefield relative to Seller’s sale of
the Property to Buyer. The provisions of this Section 10 shall survive the
Closing or the earlier termination of this Agreement.

11. Representations and Warranties.

11.1 Seller’s Representations. Seller represents and warrants the following are
true and correct as of the Effective Date of this Agreement (the “Seller’s
Representations”).

(a) Seller is a duly organized and validly existing corporation under the laws
of the State of Delaware, and has all necessary power to execute and deliver
this Agreement, to perform all obligations hereunder, and that this Agreement
and any other documents delivered in connection herewith have been duly
authorized by all requisite action on Seller’s part. This Agreement is valid and
legally binding on Seller and will not conflict with or result in a breach of
any of the terms, covenants and provisions of any contract or instrument or
agreement as to which Seller is currently bound or any law or regulation, order,
judgment, writ, injunction or decree of any court or governmental authority
affecting Seller. No approvals or consents by third parties or governmental
authorities are required in order for Seller to consummate the transactions
contemplated by this Agreement (other than those already received by Seller or
those which will be received by Seller prior to the Closing).

(b) Seller has not (i) made a general assignment for the benefit of its
creditors, (ii) admitted in writing its inability to pay its debts as they
mature, (iii) had an attachment, execution or other judicial seizure of any
property interest which remains in effect or (iv) become generally unable to
meet its financial obligations as they accrue. There is not pending any case,
proceeding or other action seeking reorganization, arrangement, adjustment,
liquidation, dissolution or recomposition of Seller or of Seller’s debts under
any law relating to bankruptcy, insolvency, reorganization or relief of debtors
or seeking appointment of a receiver, trustee, custodian or other similar
official for Seller or for all or any substantial part of its property.

(c) Except for the Lease, the Service Contracts, the Retained Contracts and any
title matters of record affecting the Property, Seller is not a party to any
lease, occupancy agreement, license, letter of intent, maintenance, service,
advertising or other contract or agreement affecting the Real Property that will
survive the Closing. Neither Seller nor, to Seller’s knowledge, any other party
is in default in any material respect under the terms of the Service Contracts
or Retained Contracts. True and complete copies of the Service Contracts has
been delivered to Buyer.

(d) Seller and all persons or entities having beneficial interests in the
Property are “United States Persons,” as defined in Section 1445(f)(3) and
Section 7701(g) of the Internal Revenue Code of 1986, as amended, and the
purchase of the Property by Buyer as contemplated herein will not be subject to
the withholding requirements of Section 1445(a) of the Code;

 

8



--------------------------------------------------------------------------------

(e) Neither Seller nor the Property (or any portion thereof) is subject to any
right of first refusal, right of first offer, redemption right or option to
purchase or lease in favor of a third party or any other agreement or obligation
which would or could prevent Seller from completing the transfer of the Property
under this Agreement or that may bind Buyer or the Property subsequent to the
Closing.

(f) There are no union or employment contracts or agreements (written or oral)
affecting the Real Property and there are no employees of Seller, at the Real
Property or otherwise, who, by reason of any Federal, State, County, municipal
or other law, ordinance, order, requirement or regulation, or by reason of any
union or other employment contract, written or otherwise, or any other reason
whatsoever, would become employees of Buyer as a result of the purchase of the
Real Property by Buyer.

(g) Seller owns legal and beneficial title to the Personal Property free and
clear of all security interests, liens, mortgages, claims, charges, pledges,
restrictions, equitable interests, restrictive covenants or encumbrances of any
nature.

(h) Neither Seller nor any Person (as that term is hereinafter defined) who owns
a direct interest in Seller is now or shall it be at any time until Closing an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC [Specially Designated Nationals and Blocked Persons]) or
otherwise. Neither Seller nor any Person who owns a direct interest in Seller
(other than owners of publicly-traded interests in companies whose securities
are listed on a national securities exchange in the United States of America) is
now nor shall be at any time until Closing a Person with whom a U.S. Person,
including a United States Financial Institution as defined in 31 U.S.C. 5312, as
periodically amended, is prohibited from transacting business of the type
contemplated by Agreement, whether such prohibition arises under United States
law, regulation, executive orders and lists published by the OFAC (including
those executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.

(i) To Seller’s knowledge, during Seller’s ownership of the Property, Hazardous
Materials (as that term is hereinafter defined) have not been used, handled,
manufactured, generated, produced, stored, treated, processed, transferred, or
disposed of in, at or on the Real Property except in compliance with all
applicable laws. For purposes of this Agreement, (x) the term “Hazardous
Materials” shall mean (a) any toxic substance or hazardous waste, hazardous
substance or related hazardous material, or any pollutant or

 

9



--------------------------------------------------------------------------------

contaminant; (b) mold, fungi, radon gas, asbestos in any form which is or could
become friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of presently existing federal, state or local safety
guidelines, whichever are more stringent; (c) any substance, gas material or
chemical which is defined as or included in the definition of “hazardous
substances,” “toxic substances,” “hazardous materials,” “hazardous wastes” or
words of similar import under any Law or under the regulations adopted or
guidelines promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9061 et seq.; the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §1801, et seq.; the Resource Conservation and Recovery Act,
as amended, 42 U.S.C. §6901, et seq.; the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §1251, et seq.; and (d) any other chemical, material, gas,
or substance, the exposure to or release of which is prohibited, limited or
regulated by any governmental or quasi-governmental entity or authority that has
jurisdiction over the Real Property or the operations or activity at the Real
Property. Seller has not received or delivered any notices under or in
connection with that certain Environmental Indemnity Agreement between Lockheed
Martin Corporation and Sun Microsystems, Inc. dated August, 1997, as partially
assigned to Seller.

(j) Seller has not received from any governmental authority written notice of
any investigation with respect to or violations of zoning, building,
environmental, fire or health code or any other statute, law, ordinance, rule or
regulation applicable (or alleged to be applicable) to the Property, or any part
thereof.

(k) Seller is not a party to and has received no written notice regarding any
judicial, municipal or administrative suits, actions or proceedings pending
against the Property or Seller before any court or other body, including, but
not limited to, any eminent domain proceedings and, no such suits, actions or
proceedings are currently pending or, to the best of Seller’s knowledge,
threatened.

(l) (x) no Prohibited Occupants (as such term is defined in that certain lease
by and between Oracle America, Inc., (as successor by merger to Sun
Microsystems, Inc.), and Netview Investments LLC dated June 27, 2007, as amended
and assigned to Buyer (the “Oracle Lease”)) have leased or otherwise occupied
any portion of the Property during Seller’s period of ownership of the Property,
(y) Seller has not received notice of any default by Seller under the Oracle
Lease and (z) to its knowledge, Seller is not in default of any of its
obligations under the Oracle Lease.

(m) Patricia A. Davis, Timothy W. Baker, David Mackie and Jerome Mondalto are
the individuals within Seller’s organization who are most familiar with the
Property and who are best suited to make those representations and warranties
contained in this Agreement which are qualified “to Seller’s knowledge” or words
of similar import.

When used in this Agreement, the term “to Seller’s knowledge” or words of
similar import shall mean and be limited to the actual knowledge, of Patricia A.
Davis, Timothy W. Baker, David Mackie or Jerome Mondalto (and not the implied or
constructive knowledge) without any duty of investigation or inquiry, and the
foregoing individuals shall not have any personal liability or liability
whatsoever with respect to any matters set forth in this Agreement. Cynosure,
Inc. has executed the Joinder annexed to this Agreement to guaranty Seller’s
obligations hereunder.

 

10



--------------------------------------------------------------------------------

All of Seller’s representations made in this Section 11.1 (“Seller’s
Representations”) shall survive the Closing for a period of nine (9) months. In
the event that a notice alleging a breach of any of Seller’s Representations is
not delivered to Seller prior to the expiration of such nine (9) month survival
period, then all of Seller’s Representations shall automatically be null and
void and Buyer shall have no recourse against Seller or any Seller Parties with
respect thereto. In addition, if, prior to the Closing, Buyer’s Representatives
(as hereinafter defined) obtain actual (and not the implied or constructive
knowledge) knowledge of any fact or circumstance which would give rise to a
breach of Seller’s Representations, and Buyer nonetheless proceeds with Closing,
then Buyer shall, from and after Closing, be deemed to have waived any claim of
breach or violation of Seller’s Representations due to the existence of such
fact or circumstance, and Seller’s Representations shall be deemed to have been
modified to include such fact or circumstance. The aggregate liability of Seller
for the breach of any and all of Seller’s Representations shall not exceed the
sum of (i) Six Hundred Fifty Thousand and 00/100 Dollars ($650,000) and (ii) any
amounts payable under Section 15(k) (collectively, the “Liability Cap”), and
recovery of actual (or anticipated) damages and legal fees recovered under
Section 15(k) up to the sum of the Liability Cap is Buyer’s sole and exclusive
remedy for any such breach. Additionally, Seller shall have no liability from
and after Closing for any untrue or incorrect Seller Representation that
survives the Closing unless and until the aggregate amount of Buyer’s monetary
damages or anticipated damages arising out of all such incorrect Seller’s
Representations shall exceed $25,000, whereupon Seller shall be liable for the
full amount of such damages up to the Liability Cap. As used herein, “Buyer’s
Representatives” shall mean Adele Olivier, Steven Logan and Sara Cassidy. None
of Adele Olivier, Steven Logan or Sara Cassidy shall have any personal liability
or liability whatsoever with respect to any matters set forth in this Agreement.

12. Buyer’s Representations. Buyer represents and warrants the following are
true and correct on the Effective Date of this Agreement.

(a) Buyer has all necessary power to execute and deliver this Agreement, to
perform all obligations hereunder, and that this Agreement and any other
documents delivered in connection herewith have been duly authorized by all
requisite action on Buyer’s part, and that this Agreement is valid and legally
binding on Buyer, and to the best of Buyer’s knowledge, will not conflict with
or result in a breach of any of the terms, covenants and provisions of any
contract or instrument or agreement as to which Buyer is currently bound or any
law or regulation, order, judgment, writ, injunction or decree of any court or
governmental authority affecting Buyer.

(b) To the best of Buyer’s knowledge there is no litigation or proceeding
pending or, to Buyer’s knowledge threatened, against Buyer which would prevent
Buyer from complying with any of its obligations under this Agreement.

(c) Buyer has not been adjudicated insolvent or bankrupt, or petitioned or
applied to any tribunal for the appointment of any receiver or trustee; nor has
Buyer commenced any proceeding relative to the reorganization, dissolution or
liquidation of Buyer.

 

11



--------------------------------------------------------------------------------

All of Buyer’s representations made in this Section 12 shall survive the Closing
for a period of nine (9) months.

13. Notice. Unless and until changed by three (3) business days’ prior written
notice as provided herein, all notices, demands and requests which may or are
required to be given by either party to the other shall be in writing, and shall
be sent by (i) personal delivery, (ii) reputable overnight carrier,
(iii) fascimile (with a confirmatory copy by overnight mail) or (iv) United
States registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

To Seller:

 

Palomar Medical Technologies, LLC

c/o Cynosure, Inc.

5 Carlisle Road

Westford, MA 01886

Attn: Patricia A. Davis

SVP, General Counsel & Secretary

Facsimile:

  

To Buyer:

 

Network Drive Owner LLC

c/o Nordblom Company

71 Third Avenue

Burlington, MA 01803

Attn: Patrick O’Neill

Facsimile: (781) 270-0359

With a copy to:

 

Susan W. Davis, Esq.

Riemer & Braunstein LLP

Seven New England Executive Park

Burlington, MA 01803

Facsimile: (617) 692-3435

  

With a copy to:

 

Network Drive Owner LLC

c/o J.P. Morgan Investment Management Inc.

270 Park Avenue, 7th Floor

New York, New York 10017

Attn: Tiffany Rufrano

Facsimile: (212) 648-2266

To Escrow Agent:

 

Terence Mullin

Fidelity National Title

485 Lexington Ave, 18th Floor

New York, NY 10017

Facsimile: (212) 481-8747

  

With a copy to:

 

J.P. Morgan Investment Management Inc.

P.O. Box 5005

New York, New York 10163-5005

 

and:

 

Stroock & Stroock & Lavan, LLP

180 Maiden Lane

New York, New York 10038

Attn: Steven Moskowitz

Facsimile: (212) 806-6006

All notices, demands and requests which shall be served upon either party in the
manner aforesaid shall be deemed sufficiently served or given for all purposes
hereunder upon delivery, if personally delivered or sent by facsimile (with a
confirmatory copy by overnight mail) or, one

 

12



--------------------------------------------------------------------------------

(1) business day after being deposited with a nationally recognized overnight
courier service, charges prepaid and properly addressed for next-day delivery.
Notices given by counsel to Buyer shall be deemed given by Buyer and notices
given by counsel to Seller shall be deemed given by Seller. The provisions of
this Section 13 shall survive the Closing.

14. Limitation of Liability. If the person executing this Agreement on behalf of
Seller or Buyer is not executing this Agreement in his or her own behalf as an
individual, but in a representative or fiduciary capacity, or as a trustee,
partner, officer, director, manager, or member of Buyer or Seller, only the
principal, estate or entity shall be bound, and neither the person executing
this Agreement on behalf of Seller or Buyer, as the case may be, nor any
director, officer, employee, shareholder, partner, manager or member or Buyer or
Seller as the case may be, or any trustee or beneficiary of any trust, shall be
personally liable for any obligation, express or implied, hereunder. The
foregoing shall not affect the enforceability of the Joinder annexed hereto.

15. Miscellaneous.

(a) This Agreement shall not be altered, amended, changed, waived, terminated or
otherwise modified in any respect or particular unless the same shall be in the
writing and signed by or on behalf of the party to be charged therewith.

(b) This Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to its conflict of
law rules.

(c) BUYER AND SELLER EACH DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE DOCUMENTS
DELIVERED BY BUYER AT CLOSING OR SELLER AT CLOSING, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY ACTIONS OF EITHER
PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE
PROPERTY.

(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, executors, administrators,
successors and assigns.

(e) All prior understandings and agreements between the parties are merged in
this Agreement, which together with the Lease, fully and completely expresses
the agreement between them, and which is entered into after full investigation,
neither party relying upon any statement or representation made by the other not
embodied in this Agreement, and without regard to or aid of canons requiring
construction against the Buyer, Seller or party drawing this Agreement.

(f) No failure or delay of either party in the exercise of any right given to
such party hereunder or the waiver by any party of any condition hereunder for
its benefit shall constitute a waiver of any other or further right nor shall
any single or partial exercise of any right preclude other or further exercise
thereof or any other right. The waiver of any breach hereunder shall not be
deemed to be a waiver of any other or any subsequent breach hereof.

 

13



--------------------------------------------------------------------------------

(g) Each of the exhibits and schedules referred to herein and attached hereto is
incorporated herein by this reference.

(h) No provision of this Agreement shall survive the Closing except as herein
expressly provided.

(i) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
instrument.

(j) If any term or provision of this Agreement, or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforceable to the fullest extent permitted
by law.

(k) In connection with any litigation, including appellate proceedings,
initiated by a party hereto against the other party hereto and arising out of
this Agreement or any instrument or document executed pursuant hereto, the party
finally adjudicated to be the prevailing party shall be entitled to recover
reasonable attorneys’ fees and disbursements from the other party.

(l) Seller represents that no proceedings for the reduction or correction of the
assessed valuation of the Property have been filed on Seller’s behalf and are
pending or will be filed, by or on behalf of Seller, following Closing. If Buyer
obtains a refund for real estate taxes on account of the tax year in which the
Closing occurs, whether by means of settlement of a tax proceedings, or
otherwise, then the net refund shall be apportioned between Seller and Buyer, as
of the Effective Date, after deducting therefrom all costs and expenses,
including reasonable attorneys’ fees, incurred by Buyer in connection therewith.

(m) The provisions of this Section 15 shall survive the Closing.

16. Performance. Time is of the essence in the performance of the obligations of
Buyer under this Agreement. If any outside date for the performance of any
obligation or giving of any notice under this Agreement shall occur on a weekend
or legal holiday, then the date for such performance or notice shall be extended
until the next succeeding business day. As used herein, the term “business day”
means any day other than a Saturday, Sunday, or any day that is a holiday
observed by national banks in the State of New York or Commonwealth of
Massachusetts.

17. Merger. Except as otherwise expressly provided in this Agreement to
“survive” the Closing or by the terms hereof are to be performed after the
Closing, the delivery of the Deed by Seller, and the acceptance thereof by
Buyer, shall be deemed the full performance and discharge of each and every
obligation on the part of Seller to be performed hereunder (including all
covenants, agreements, representations and warranties made by Seller in this
Agreement) and shall be merged in the delivery and acceptance of the Deed and
terminate at Closing.

 

14



--------------------------------------------------------------------------------

18. Drafts Not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
and both Seller and Buyer have fully executed and delivered to each other a
counterpart of this Agreement (or a copy by facsimile transmission).

[SIGNATURE PAGE TO FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

SELLER:   PALOMAR MEDICAL TECHNOLOGIES, LLC, a Delaware limited liability
company By:  

/s/ Timothy W. Baker

  Timothy W. Baker, Manager BUYER:   NETWORK DRIVE OWNER LLC By:   NWD NC LLC,
its managing member   By:   Nordblom Development Company, Inc., its manager    
By:  

/s/ Ogden Nordblom

      Name: Ogden Nordblom       Title: E.V.P.

 

16



--------------------------------------------------------------------------------

JOINDER OF GUARANTOR

To further induce Buyer to enter into the Agreement, Cynosure, Inc., a Delaware
corporation (“Guarantor”), has executed this Joinder solely to evidence its
guarantee of, and Guarantor hereby unconditionally and irrevocably guarantees to
Buyer, subject to the limitations in Section 11.1 of the Purchase and Sale
Agreement to which this Joinder is attached (the “Agreement”), the payment of
all claims, losses, damages, liabilities, costs and expenses of Buyer, including
reasonable attorneys’ fees and disbursements (collectively, “Losses”), arising
out of or in connection with the breach of any of Seller’s representations,
warranties and/or covenants set forth in the Agreement or in any document or
instrument executed or delivered by Seller in connection with the Closing (as
such term is defined in the Agreement). Except with respect to Losses arising
out of or in connection with Section 10 of the Agreement, in no event shall
Guarantor’s liability under this Joinder exceed an amount equal to the Liability
Cap (as such term is defined in the Agreement). Guarantor acknowledges that
Seller is an affiliate of Guarantor and Guarantor will receive substantial
economic and other benefits from the execution and delivery of the Agreement by
Seller and the consummation of the transactions contemplated by the Agreement.
Except as expressly set forth in this Joinder, Guarantor shall have no
obligations hereunder or under any other document executed in connection with
the transactions contemplated hereby. The obligations of Guarantor constitute a
guaranty of payment and not of collection. Guarantor hereby waives any and all
(i) legal requirements that Buyer institute any action or proceeding at law or
in equity against Seller or any other person or entity and (ii) rights to which
it may be entitled by virtue of any suretyship law. Provided notice alleging any
Losses has not been delivered to Guarantor, the provisions of this Joinder shall
survive Closing for a period of (i) nine (9) months, with respect to Losses
under Section 11 of the Agreement and (ii) two (2) years, with respect to Losses
relative to any other provision contained in the Agreement.

 

GUARANTOR: Cynosure, Inc., a Delaware corporation By:  

/s/ Timothy W. Baker

  Name:   Timothy W. Baker   Title:   Chief Financial Offer

 

17



--------------------------------------------------------------------------------

Schedule of Exhibits and Schedules:

EXHIBITS

 

EXHIBIT A:   Legal Description of Property EXHIBIT B:   Form of Quitclaim Deed
EXHIBIT C:   Form of General Assignment EXHIBIT D:   Lease EXHIBIT E:   Seller’s
Retained Personal Property EXHIBIT F:   Permitted Exceptions EXHIBIT G:  
Assignment of Environmental Indemnity

 

LIST OF SCHEDULES:

Schedule 1.1(c):   List of Service Contracts Schedule 11.1(c):   List of
Retained Contracts



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

That certain parcel of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being Proposed Lot 4A as shown on that certain
plan of land entitled, “Plan of Land in Burlington, Massachusetts” prepared by
Vanasse Hangen Brustlin, Inc., Date Issued: July 3, 2008, recorded with the
Middlesex County (South District) Registry of Deeds as Plan No. 976 of 2008.

TOGETHER WITH the rights to pass and repass over Network Drive, and to use
Network Drive for all purposes that streets and ways are commonly used in the
Town of Burlington, Massachusetts, including installation and use of utilities,
in common with all others lawfully entitled thereto including but not limited to
rights in the Town of Burlington deriving from a Grant of Easement recorded with
said Deeds in Book 28562, Page 151.

Together with the rights and easements contained in that Declaration of
Covenants and Cross Access and Easement Agreement by and among NetView 1, 2, 3,
4 and 9 LLC, NetView 5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America,
N.A., dated July 23, 2008 and recorded with said Deeds in Book 51481, Page 562,
as amended by First Amendment of Declaration of Covenants and Cross Access and
Easement Agreement dated November 19, 2008 and recorded with said Deeds in Book
51908, Page 397, Second Amendment of Declaration of Covenants and Cross Access
and Easement Agreement dated June 30, 2011 and recorded at Book 57096, Page 215
and Third Amendment of Declaration of Covenants and Cross Access and Easement
Agreement dated September 24, 2012 and recorded at Book 60146, Page 460.



--------------------------------------------------------------------------------

EXHIBIT B

QUITCLAIM DEED

PALOMAR MEDICAL TECHNOLOGIES, LLC, a Delaware limited liability company, having
an address at 5 Carlisle Road, Westford, MA 01886 (hereinafter, the “Grantor”),
for consideration paid and in full consideration of Twenty Five Million Seven
Hundred Fifty Thousand Dollars ($25,750,000.00) grants to NETWORK DRIVE OWNER
LLC, a Delaware limited liability company with an address at 71 Third Avenue,
Burlington, MA 01803, WITH QUITCLAIM COVENANTS that certain parcel of land,
together with the buildings and improvements thereon, known and numbered as 15
Network Drive, Burlington, Massachusetts, more particularly described on Exhibit
A attached hereto and incorporated herein.

The premises are conveyed subject to and with the benefit of all easements,
rights, obligations, agreements, restrictions, and other matters of record to
the extent in force and applicable.

The Grantor has not elected to be treated as a corporation for Federal Income
Tax purposes.

Being the same premises acquired by the Grantor (as successor by merger to
Palomar Medical Technologies, Inc.) pursuant to that certain Quitclaim Deed
dated November 19, 2008 and recorded with the Middlesex South County Registry of
Deeds in Book 51908, Page 403, as affected by that certain Certificate of Merger
recorded in the Registry in Book 62161, Page 278.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused these presents to be signed,
acknowledged, and delivered this 22nd day of November, 2013, to take effect as
an instrument under seal.

 

Palomar Medical Technologies, LLC, a Delaware limited liability company By:  

/s/ Timothy W. Baker

  Timothy W. Baker, Manager

COMMONWEALTH OF MASSACHUSETTS

Middlesex, ss.

On this date, November 22nd, 2013, before me, the undersigned notary public,
personally appeared Timothy W. Baker, Manager of Palomar Medical Technologies,
LLC, proved to me through satisfactory evidence of identification, which was his
driver’s license, to be the person whose name is signed on the preceding or
attached document, and acknowledged the foregoing instrument to be the free act
and deed of Palomar Medical Technologies, LLC.

 

/s/ Dona Marie Dean

Notary Public My commission expires:



--------------------------------------------------------------------------------

Exhibit A to Quitclaim Deed

That certain parcel of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being Proposed Lot 4A as shown on that certain
plan of land entitled, “Plan of Land in Burlington, Massachusetts” prepared by
Vanasse Hangen Brustlin, Inc., Date Issued: July 3, 2008, recorded with the
Middlesex County (South District) Registry of Deeds as Plan No. 976 of 2008.

TOGETHER WITH the rights to pass and repass over Network Drive, and to use
Network Drive for all purposes that streets and ways are commonly used in the
Town of Burlington, Massachusetts, including installation and use of utilities,
in common with all others lawfully entitled thereto including but not limited to
rights in the Town of Burlington deriving from a Grant of Easement recorded with
said Deeds in Book 28562, Page 151.

Together with the rights and easements contained in that Declaration of
Covenants and Cross Access and Easement Agreement by and among NetView 1, 2, 3,
4 and 9 LLC, NetView 5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America,
N.A., dated July 23, 2008 and recorded with said Deeds in Book 51481, Page 562,
as amended by First Amendment of Declaration of Covenants and Cross Access and
Easement Agreement dated November 19, 2008 and recorded with said Deeds in Book
51908, Page 397, Second Amendment of Declaration of Covenants and Cross Access
and Easement Agreement dated June 30, 2011 and recorded at Book 57096, Page 215
and Third Amendment of Declaration of Covenants and Cross Access and Easement
Agreement dated September 24, 2012 and recorded at Book 60146, Page 460.



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL ASSIGNMENT

This General Assignment (this “Assignment”) is made as of this 25th day of
November, 2013 by PALOMAR MEDICAL TECHNOLOGIES, LLC, a Delaware limited
liability company, having an address at 5 Carlisle Road, Westford, MA 01886
(“Assignor”) and NETWORK DRIVE OWNER LLC, a Delaware limited liability company
with an address at 71 Third Avenue, Burlington, MA 01803 (“Assignee”).

RECITALS

WHEREAS, reference is made to that certain Purchase and Sale Agreement of even
date herewith between Assignor, as seller and Assignee, as buyer (the “Purchase
Agreement”) with respect to the sale of that certain real property known as 15
Network Drive, Burlington, MA (the “Property”); and

WHEREAS, pursuant to the terms of the Purchase Agreement, Assignor is required
to sell, assign and convey unto Assignee the Permits, the Service Contracts, the
Intangible Property and the Personal Property and any rights and remedies
available to Seller under the Construction Contract and Architect’s Agreement.

NOW, THEREFORE, in consideration of the foregoing and Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor and Assignee hereby act and agree as follows:

1. Defined Terms. All capitalized terms used but not defined herein shall have
the meaning ascribed to such term in the Purchase Agreement.

2. Conveyance. Assignor does hereby ASSIGN, TRANSFER, CONVEY, SET OVER and
DELIVER to Assignee, its successors and assigns, all of its right, title and
interest in (collectively, the “Assigned Property”):

(a) the service contracts listed on Schedule A attached hereto (the “Service
Contracts”);

(b) the Personal Property;

(c) the Permits;

(d) the Intangible Property; and



--------------------------------------------------------------------------------

(e) any and all express and/or implied warranties, indemnities, rights, and
benefits (but expressly excluding any obligations or liabilities) arising out of
or related to the Construction Contract and/or Architect’s Agreement for the
benefit of the Assignor, including, without limitation, Sections 12.2 and 13.4
of the General Conditions of the Construction Contract and all warranties,
indemnities, breach of contract claims, rights and benefits (but expressly
excluding any obligations or liabilities) arising under: (a) all insurance
policies and payment and performance bonds running to Assignor’s benefit under
the Construction Contract which relate to the project described therein; and
(b) all other contracts, agreements and obligations to which Assignor is a party
(or has any direct or indirect rights or benefits) and which relate to the
project described in the Construction Contract, including, without limitation,
all engineers’, suppliers’, development manager and subcontractors’ contracts.

TO HAVE AND TO HOLD the Assigned Property unto Assignee, and Assignee’s
successors and assigns forever, and Assignee and its successors and assigns
agree to accept possession of all the Assigned Property. Except as otherwise set
forth in the Agreement or any other document executed at the Closing (as defined
in the Purchase Agreement), the aforesaid assignment and conveyance of the
Assigned Property is on an “as-is and where-is” basis without representation or
warranty of any kind by Assignor.

3. Assumption. Assignee hereby assumes all of the obligations and liabilities of
Assignor under the Service Contracts first arising from and after the date
hereof.

4. Counterparts; Governing Law; Successors and Assigns; Authority. This
Assignment may be executed in any number of counterparts, and each counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
shall constitute but one instrument. This Assignment shall be construed and
enforced in accordance with and governed by the laws of the Commonwealth of
Massachusetts. This Assignment shall bind and inure to the benefit of Assignor
and Assignee and their respective successors and assigns. Each of Assignor and
Assignee represents and warrants to the other that it is fully empowered and
authorized to execute and deliver this Assignment, and the individuals signing
this Assignment each represent and warrant that he or she is fully empowered and
authorized to do so.

[The balance of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have put our hands and seals on the date first written
above.

 

ASSIGNOR: Palomar Medical Technologies, LLC, a Delaware limited liability
company By:  

/s/ Timothy W. Baker

  Timothy W. Baker, Manager

 

Solely for the purpose of acknowledging

the assumption contained in Section 3 above:

ASSIGNEE: NETWORK DRIVE OWNER LLC By:   NWD NC LLC, its managing member   By:  
Nordblom Development Company, Inc., its manager     By:  

/s/ Ogden Nordblom

      Name: Ogden Nordblom       Title: E.V.P.



--------------------------------------------------------------------------------

SCHEDULES TO GENERAL ASSIGNMENT

Schedule A: List of Service Contract

Agreement between Seller and Stanley Elevator Company, Inc. dated December 3,
2012.

Agreement between Seller and Dolphin WaterCare dated March 27, 2013.



--------------------------------------------------------------------------------

EXHIBIT D

LEASE



--------------------------------------------------------------------------------

FINAL

NETWORK DRIVE AT NORTHWEST PARK

OFFICE LEASE

NETWORK DRIVE OWNER LLC

(AS LANDLORD)

AND

CYNOSURE, INC.

(AS TENANT)

FOR PREMISES AT

15 NETWORK DRIVE

BURLINGTON, MA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

TABLE OF CONTENTS

     2   

ARTICLE 1 REFERENCE DATA

     4   

1.1

 

SUBJECT REFERRED TO.

     4   

1.2

 

EXHIBITS.

     4   

ARTICLE 2 PREMISES AND TERM

     5   

2.1

 

PREMISES.

     5   

2.2

 

TERM.

     5   

ARTICLE 3 CONDITION OF PREMISES

     5   

ARTICLE 4 RENT

     5   

4.1

 

FIXED RENT.

     5   

4.2

 

ADDITIONAL RENT.

     6   

4.2.1

 

Personal Property Taxes.

     6   

4.2.2

 

Real Estate Taxes.

     6   

4.2.3

 

Operating Costs.

     6   

4.2.4

 

Insurance.

     7   

4.2.5

 

Utilities.

     8   

4.2.6

 

Late Payment of Rent.

     8   

4.3

 

SECURITY AND RESTORATION DEPOSIT.

     8   

4.4

 

LETTER OF CREDIT OPTION.

     8   

4.4.1

 

Letter of Credit.

     8   

4.4.2

 

Renewal of Letter of Credit.

     9   

4.4.3

 

Draws to Cure Defaults.

     9   

4.4.4

 

Draws to Pay Damages.

     9   

4.4.5

 

Issuing Bank.

     9   

4.4.6

 

Draws for Failure to Deliver Substitute Letter of Credit.

     9   

4.4.7

 

Transferability.

     9   

4.4.8

 

Return of Letter of Credit at End of Term.

     9   

ARTICLE 5 LANDLORD’S COVENANTS

     10   

5.1

 

AFFIRMATIVE COVENANTS.

     10   

5.1.1

 

Heat and Air Conditioning.

     10   

5.1.2

 

Electricity.

     10   

5.1.3

 

Elevator; Fire Alarm.

     10   

5.1.4

 

Water.

     10   

5.1.5

 

Repairs.

     10   

5.1.6

 

Grounds Maintenance, Snow Removal, Landscaping.

     10   

5.2

 

INTERRUPTION.

     10   

5.3

 

INSURANCE.

     10   

5.4

 

INDEMNITY.

     10   

ARTICLE 6 TENANT’S ADDITIONAL COVENANTS

     11   

6.1

 

AFFIRMATIVE COVENANTS.

     11   

6.1.1

 

Perform Obligations.

     11   

6.1.2

 

Use.

     11   

6.1.3

 

Repair and Maintenance.

     11   

6.1.4

 

Compliance with Law.

     11   

6.1.5

 

Indemnification.

     12   

6.1.6

 

Landlord’s Right to Enter.

     12   

6.1.7

 

Personal Property at Tenant’s Risk.

     12   

6.1.8

 

Payment of Landlord’s Cost of Enforcement.

     12   

6.1.9

 

Yield Up.

     12   

6.1.10

 

    Rules and Regulations.

     13   

6.1.11

 

    Estoppel Certificate.

     13   

6.2

 

NEGATIVE COVENANTS.

     13   

6.2.1

 

Assignment and Subletting.

     13   

6.2.2

 

Nuisance.

     13   

6.2.3

 

Hazardous Wastes and Materials.

     13   

6.2.4

 

Floor Load; Heavy Equipment.

     14   

6.2.5

 

Installation, Alterations or Additions.

     14   

6.2.6

 

Abandonment.

     14   

6.2.7

 

Signs.

     14   

6.2.8

 

Parking and Storage.

     14   

ARTICLE 7 CASUALTY OR TAKING

     14   

7.1

 

TERMINATION.

     14   

7.2

 

RESTORATION.

     14   

7.3

 

AWARD.

     14   



--------------------------------------------------------------------------------

ARTICLE 8 DEFAULTS

     15   

8.1

    

EVENTS OF DEFAULT.

     15   

8.2

    

REMEDIES.

     15   

8.3

    

REMEDIES CUMULATIVE.

     15   

8.4

    

LANDLORD’S RIGHT TO CURE DEFAULTS.

     15   

8.5

    

EFFECT OF WAIVERS OF DEFAULT.

     15   

8.6

    

NO WAIVER, ETC.

     15   

8.7

    

NO ACCORD AND SATISFACTION.

     15   

ARTICLE 9 RIGHTS OF MORTGAGE HOLDERS

     16   

9.1

    

RIGHTS OF MORTGAGE HOLDERS.

     16   

9.2

    

LEASE SUPERIOR OR SUBORDINATE TO MORTGAGES.

     16   

ARTICLE 10 MISCELLANEOUS PROVISIONS

     16   

10.1

    

    NOTICES FROM ONE PARTY TO THE OTHER.

     16   

10.2

    

    QUIET ENJOYMENT.

     16   

10.3

    

    LEASE NOT TO BE RECORDED.

     16   

10.4

    

    LIMITATION OF LANDLORD’S LIABILITY.

     16   

10.5

    

    ACTS OF GOD.

     17   

10.6

    

    LANDLORD’S DEFAULT.

     17   

10.7

    

    BROKERAGE.

     17   

10.8

    

    APPLICABLE LAW AND CONSTRUCTION; MERGER; JURY TRIAL.

     17   

10.9

    

    AUTHORITY.

     17   

10.10

    

    COUNTERPARTS.

     17   

10.11

    

    ERISA.

     17   

10.12

    

    USA PATRIOT ACT.

     18   

 

3



--------------------------------------------------------------------------------

OFFICE LEASE

ARTICLE 1

Reference Data

 

1.1 Subject Referred To.

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:    November     , 2013 Building:    The three-story building
situated on the parcel of land in Burlington, Massachusetts identified as Lot 4A
on plan recorded with Middlesex South Registry of Deeds as Plan 976 of 2008, and
commonly known as 15 Network Drive. The Building is located within the office
park located off Network Drive in Burlington, Massachusetts, known as Network
Drive at Northwest Park (the “Park”). The parcel of land on which the Building
is situated is hereinafter referred to as the “Property”. Premises:    The
entire Building comprised of approximately 130,000 rentable square feet of floor
area. Landlord:    Network Drive Owner, LLC Original Notice Address of Landlord:
  

c/o Nordblom Management Company, Inc.

71 Third Avenue

Burlington, Massachusetts 01803

Tenant:    Cynosure, Inc., a Delaware corporation Original Notice of Tenant:   

15 Network Drive

Burlington, MA 01803

Commencement Date:    The Date of this Lease. Expiration Date:    July 31, 2014
(subject to Section 2.2) Monthly Fixed Rent Rate:   

Commencement Date – June 30, 2014: $0.00

 

July 1, 2014 – July 31, 2014: $297,917.00 (subject to Section 2.2)

Security and Restoration Deposit:    $300,000.00 Permitted Uses:    Office,
research and development, clinical testing, light manufacturing and assembly
Public Liability Insurance Limits:    Commercial General Liability:   

$3,000,000 per occurrence

$5,000,000 general aggregate

 

1.2 Exhibits.

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A    Form Letter of Credit EXHIBIT B    Rules and Regulations EXHIBIT C
   Form Tenant Estoppel Certificate EXHIBIT D    Landlord’s Consent and Waiver
EXHIBIT E    Yield Up Work

 

4



--------------------------------------------------------------------------------

ARTICLE 2

Premises and Term

 

2.1 Premises. Landlord hereby leases the Premises to Tenant and Tenant hereby
leases the Premises from Landlord, subject to and with the benefit of the terms,
covenants, conditions and provisions of this Lease, and of any agreements, cross
easements and restrictions, as the same may be amended from time to time,
applicable to the Premises and/or the Property, all of which Tenant and Landlord
shall observe and perform insofar as the same are applicable to the Premises
and/or the Property. Excluded from the Premises are the roof and the exterior
surfaces of exterior walls.

Throughout the Term, Tenant shall have, as appurtenant to the Premises, rights
to use in common the Campus Common Areas (hereinafter defined), subject to
reasonable rules of general applicability to tenants of the Park, from time to
time made by Landlord of which Tenant is given notice. “Campus Common Areas”
shall mean all so-called common areas in the Park serving the buildings for the
benefit of tenants and invitees thereof for access, egress and the like
including but not limited to access roadways, drive-ways and walkways,
entranceways, parking areas, courtyards, all landscaped areas, and the Amenities
Center and cafeteria known as “Sebastian’s”, and all other so-called common
areas, facilities and amenities of the Park not inside any particular building
within the Park, and excluding the Building, the fitness center and the
conference center in the Park.

Tenant shall be permitted, on an unreserved basis, to use up to 1 parking space
per 300 rentable square feet of the Premises, in the surface parking area
serving the Building, or in a parking area proximate to the Building. Landlord
shall have the right to relocate the parking area, or any portion thereof, at
any time during the term of this Lease, so long as Tenant’s parking rights
pursuant to this paragraph are not diminished. Tenant shall have exclusive use
of the loading dock serving the Building.

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use of the Premises and/or Property (as applicable): (a) to
install, use, maintain, repair, replace and relocate any pipes, ducts, conduits,
wires and appurtenant fixtures, wherever located on the Property or in the
Building, and which serve other parts of the Park, (b) to alter or relocate any
common facility of the Park, (c) to make any repairs and replacements to the
Premises which Landlord may deem necessary, and (d) in connection with any
excavation made upon adjacent land of Landlord or others, to enter, and to
license others to enter, upon the Premises to do such work as the person causing
such excavation deems necessary to preserve the wall of the Building from injury
or damage and to support the same.

 

2.2 Term. TO HAVE AND TO HOLD for a term beginning on the Commencement Date, and
ending on the Expiration Date (the “Term” or “term”), unless sooner terminated
as hereinafter provided, and subject to the terms of Section 6.1.9 below.
Notwithstanding the foregoing, Tenant shall have the right (the “Early
Termination Right”), by written notice to Landlord given no later than April 1,
2014, to advance the Expiration Date to June 30, 2014. To the extent that Tenant
timely exercises such Early Termination Right, then the Expiration Date of this
Lease shall be June 30, 2014, and Tenant shall have no obligation to pay Monthly
Fixed Rent (or Additional Rent) for the month of July, 2014 pursuant to the
schedule set forth in Section 1.1 hereof (it being agreed that the foregoing in
no way alters the provisions of Section 6.1.9 of the Lease).

ARTICLE 3

Condition of Premises

Tenant acknowledges that Tenant owned and occupied the Premises and the Property
prior to the Commencement Date and that it has inspected and is familiar with
the same and accepts the Premises in the condition it is in on the Commencement
Date, it being expressly agreed that neither Landlord nor any person acting
under or on behalf of Landlord has made or implied any representations or
warranties concerning this Lease, the Premises or the Property, or their
condition or suitability for Tenant’s use. Tenant agrees that it takes the
Premises “as-is,” with all faults and without any such representation or
warranty, including any implied warranties. Tenant further acknowledges and
agrees that Landlord has no obligation to perform any alterations or
improvements to prepare the Premises for Tenant’s use and occupancy.

ARTICLE 4

Rent

 

4.1 Fixed Rent. In the event that Tenant timely exercises the Early Termination
Right, Tenant shall have no obligation to pay fixed rent to Landlord during the
Term. It is the intention of the parties hereto that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that all
Additional Rent and all other sums payable by Tenant to Landlord shall continue
to be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease.

 

5



--------------------------------------------------------------------------------

Tenant agrees to pay Additional Rent on account of Taxes (defined below) and
Operating Costs (defined below) by electronic fund transfer. If Landlord shall
give notice to Tenant that any payments due hereunder are to be made to Landlord
by check, or by any other commercially reasonable means, Tenant shall make all
such payments as shall be due after receipt of said notice by means as
designated by Landlord, with such payments to be made to such address and to
such person or entity as is specified by Landlord. All sums payable hereunder by
Tenant to Landlord are referred to as “Additional Rent.”

 

4.2 Additional Rent. Tenant covenants and agrees to pay, as Additional Rent,
insurance costs, utilities, personal property taxes, all Taxes, and Operating
Costs with respect to the Property and the Campus Common Areas as provided in
this Section 4.2 as follows:

 

  4.2.1 Personal Property Taxes. Tenant shall pay all taxes charged, assessed or
imposed upon the personal property of Tenant in or upon the Premises.

 

  4.2.2 Real Estate Taxes. Tenant shall pay to Landlord all Taxes levied or
assessed by, or becoming payable to the municipality or any governmental
authority having jurisdiction of the Property, for or in respect of the Premises
the Property, for each period of the fiscal tax year (“Tax Year”) partially or
wholly included in the Term, payable in the manner hereinafter set forth. Tenant
shall remit to Landlord, as Additional Rent, on the first day of each calendar
month, estimated payments on account of Taxes for the Tax Year, such monthly
amounts to be sufficient to provide Landlord, by the time real estate tax
payments are due and payable to any governmental authority responsible for
collection of same, a sum equal to the Taxes for the Tax Year, as reasonably
estimated by Landlord from time to time on the basis of the most recent tax data
available. The initial estimate of Taxes is $44,112.00 per month. Landlord shall
provide Tenant with the fourth (4th) quarter Tax bill for fiscal year 2014
within forty-five (45) days after Landlord’s receipt of the same, along with a
reconciliation statement in connection therewith. If the total of such monthly
remittances for any Tax Year is greater than the actual Taxes for such Tax Year,
Landlord shall promptly pay to Tenant, or credit against the next accruing
payments to be made by Tenant pursuant to this subsection 4.2.1, the difference;
if the total of such remittances is less than the actual Taxes for such Tax
Year, Tenant shall pay the difference to Landlord at least ten (10) days prior
to the date or dates within such Tax Year that any Taxes become due and payable
to the governmental authority (but in any event no earlier than ten (10) days
following a written notice to Tenant, which notice shall set forth the manner of
computation of Taxes).

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the Term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.2, the Tenant’s share of the
refund (less the proportional expenses, including attorneys’ fees and
appraisers’ fees, incurred in connection with obtaining any such refund), as
relates to Taxes paid by Tenant to Landlord with respect to any Tax Year for
which such refund is obtained.

In the event this Lease shall commence, or shall end (by reason of expiration of
the Term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this subsection 4.2.2 shall be appropriately apportioned
and adjusted.

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied or assessed, or which may be equitably
attributable to the Premises and the Property, for or in respect of the Premises
and the Property, at any time during the term by any governmental authority, or
taxes in lieu thereof, and additional types of taxes to supplement real estate
taxes due to legal limits imposed thereon. If, at any time during the term of
this Lease, any tax or excise on rents or other taxes, however described, are
levied or assessed against Landlord with respect to the rent reserved hereunder,
either wholly or partially in substitution for, or in addition to, real estate
taxes assessed or levied on the Premises or the Property, such tax or excise on
rents shall be included in Taxes; however, Taxes shall not include franchise,
estate, inheritance, succession, capital levy, transfer, income or excess
profits taxes assessed on Landlord. Taxes shall include any estimated payment
made by Landlord on account of a fiscal tax period for which the actual and
final amount of Taxes for such period has not been determined by the
governmental authority as of the date of any such estimated payment

 

  4.2.3

Operating Costs. Tenant shall pay to Landlord, Operating Costs with respect to
the Premises and the Property incurred by Landlord during the Term. Tenant shall
remit to Landlord, as Additional Rent, on the first day of each calendar month,
estimated payments on account of Operating Costs, such monthly amounts to be
sufficient to provide Landlord, by the end of the calendar year, a sum equal to
the Operating Costs, as reasonably estimated by Landlord from time to time. The
initial estimate of Operating Costs is $32,701.00 per month. Landlord shall
provide Tenant with a reconciliation statement of actual Operating Costs
incurred by Landlord within forty-five (45) days after the expiration of the
Term. If, at the expiration of the year in respect of which monthly

 

6



--------------------------------------------------------------------------------

  installments of Operating Costs shall have been made as aforesaid, the total
of such monthly remittances is greater than the actual Operating Costs for such
year, Landlord shall promptly pay to Tenant, or credit against the next accruing
payments to be made by Tenant pursuant to this subsection 4.2.2, the difference;
if the total of such remittances is less than the Operating Costs for such year,
Tenant shall pay the difference to Landlord within twenty (20) days from the
date Landlord shall furnish to Tenant an itemized statement of the Operating
Costs, prepared, allocated and computed in accordance with generally accepted
accounting principles. Any reimbursement for Operating Costs due and payable by
Tenant with respect to periods of less than twelve (12) months shall be
equitably prorated.

The term “Operating Costs” shall mean all costs and expenses incurred by
Landlord for the operation, cleaning (of the Property and Campus Common Areas),
maintenance, repair and upkeep of the Premises and the Property, and the portion
of such costs and expenses with regard to the Campus Common Areas, which is
equitably allocable to the Premises, including, without limitation, all costs of
maintaining and repairing the Premises, the Property and the Campus Common Areas
(including snow removal, landscaping and grounds maintenance, operation and
maintenance of parking lots, sidewalks, walking paths, access roads and
driveways, security, and the operation and repair of heating and
air-conditioning equipment, elevators and lighting and any other equipment or
systems serving the Campus Common Areas, and of all repairs and replacements
(other than repairs or replacements for which Landlord has received full
reimbursement from contractors, other tenants or from others) necessary to keep
the Property and the Park in good working order, repair, appearance and
condition; all payments under any cross easement agreement, declaration of
restrictive covenants and like instruments pertaining to the sharing of costs by
the Building and other buildings in the Park, all costs of exterior window
cleaning of the Building; all costs of any reasonable insurance carried by
Landlord relating to the Building and the Property; all costs related to
provision of heat (including electricity and/or gas), and water (including sewer
charges) and other utilities to the Campus Common Areas; payments under all
service contracts relating to the foregoing; all compensation, fringe benefits,
payroll taxes and workmen’s compensation insurance premiums related thereto with
respect to any employees of Landlord or its affiliates engaged in security and
maintenance of the Property and the Park; attorneys’ fees and disbursements
(exclusive of any such fees and disbursements incurred in tax abatement
proceedings or the preparation of leases) and auditing and other professional
fees and expenses; and a management fee which shall be calculated on the same
basis as that charged to the other tenants of the Park. For the avoidance of
doubt, to the extent that any of the foregoing provides that costs and expenses
incurred in connection with the Park and Campus Common Areas are part of
Operating Costs, it is agreed that only the portion of such costs and expenses
which are equitably allocable to the Premises will be passed through to Tenant.

There shall not be included in such Operating Costs brokerage fees (including
rental fees) related to the operation of the Building; interest and depreciation
charges incurred on the Property; or expenditures made by Tenant with respect to
(i) cleaning, maintenance and upkeep of the Building (ii) costs of utilities
that are separately metered to the Building; or expenditures characterized as
capital expenditures pursuant to generally accepted accounting principles.

 

  4.2.4 Insurance. Tenant shall, at its expense, as Additional Rent, take out
and maintain throughout the term the following insurance protecting Tenant and
Landlord:

 

  4.2.4.1 Commercial general liability insurance naming Landlord, Tenant, and
Landlord’s managing agent and any mortgagee of which Tenant has been given
notice as insureds or additional insureds and indemnifying the parties so named
against all claims and demands for death or any injury to person or damage to
property which may be claimed to have occurred on the Premises or the Property,
in amounts which shall, at the beginning of the term, be at least equal to the
limits set forth in Section 1.1, and, which, from time to time during the term,
shall be for such higher limits, if any, as are customarily carried in the area
in which the Premises is located on property similar to the Property and used
for similar purposes; and workmen’s compensation and employers liability
insurance with statutory limits covering all of Tenant’s employees working on
the Property.

 

  4.2.4.2 Special Risk property insurance with the usual extended coverage
endorsements covering all Tenant’s furniture, furnishings, fixtures and
equipment, and business interruption insurance with extra expense coverage.

 

  4.2.4.3 All such policies shall be obtained from responsible companies
qualified to do business and in good standing in Massachusetts, which companies
and the amount of insurance allocated thereto shall be subject to Landlord’s
approval. Tenant agrees to furnish Landlord with certificates evidencing all
such insurance prior to the beginning of the term hereof and evidencing renewal
thereof at least thirty (30) days prior to the expiration of any such policy.
Each such policy shall be non-cancelable with respect to the interest of
Landlord without at least ten (10) days’ prior written notice thereto. In the
event provision for any such insurance is to be by a blanket insurance policy,
the policy shall allocate a specific and sufficient amount of coverage to the
Premises.

 

7



--------------------------------------------------------------------------------

  4.2.4.4 All insurance which is carried by either party with respect to the
Building, the Property or to furniture, furnishings, fixtures, or equipment
therein or alterations or improvements thereto, whether or not required, shall
include provisions which either designate the other party as one of the insured
or deny to the insurer acquisition by subrogation of rights of recovery against
the other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury, insofar as, and to the extent that, such
provisions may be effective without making it impossible to obtain insurance
coverage from responsible companies qualified to do business in the state in
which the Premises are located (even though extra premium may result therefrom).
In the event that extra premium is payable by either party as a result of this
provision, the other party shall reimburse the party paying such premium the
amount of such extra premium. If at the request of one party, this
non-subrogation provision is waived, then the obligation of reimbursement shall
cease for such period of time as such waiver shall be effective, but nothing
contained in this subsection shall derogate from or otherwise affect releases
elsewhere herein contained of either party for claims. Each party shall be
entitled to have certificates of any policies containing such provisions. Each
party hereby waives all rights of recovery against the other for loss or injury
against which the waiving party is protected by insurance containing said
provisions, reserving, however, any rights with respect to any excess of loss or
injury over the amount recovered by such insurance.

 

  4.2.5 Utilities. Tenant acknowledges that as of the Commencement Date, all
utilities (including electricity, gas, and water) are separately metered in
Tenant’s name and agrees to maintain direct contracts with the applicable
provider for such utilities throughout the Term. Whether designated as a charge,
tax, assessment, fee or otherwise, Tenant shall pay to the provider all charges
for utilities or services consumed in or on the Premises (including those
charges accruing prior to the Commencement Date), all such charges to be paid as
the same from time to time become due. Except as otherwise provided in Article
5, it is understood and agreed that Tenant shall make its own arrangements for
the installation or provision of all such utilities and that Landlord shall be
under no obligation to furnish any utilities to the Premises and shall not be
liable for any interruption or failure in the supply of any such utilities to
the Premises.

 

  4.2.6 Late Payment of Rent. If any installment of Additional Rent or any other
amount due hereunder is paid after the date the same was due, and if on a prior
occasion in the three (3) month period prior to the date such installment was
due an installment of Additional Rent (or other amount due hereunder) was paid
after the same was due, then Tenant shall pay Landlord a late payment fee equal
to five (5%) percent of the overdue payment.

 

4.3 Security and Restoration Deposit. Upon the execution of this Lease, Tenant
shall deposit with Landlord the Security and Restoration Deposit. Said deposit
shall be held by Landlord as security for the faithful performance by Tenant of
all the terms of this Lease by said Tenant to be observed and performed. The
security deposit shall not be mortgaged, assigned, transferred or encumbered by
Tenant without the written consent of Landlord and any such act on the part of
Tenant shall be without force and effect and shall not be binding upon Landlord.

If the Additional Rent, Taxes or any other sum payable hereunder shall be
overdue and unpaid or should Landlord make payments on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease and such failure
continues beyond the expiration of applicable notice and cure periods (except in
the case of emergency where there is imminent threat of harm to persons or
property, where no notice and cure period shall apply), then Landlord may, at
its option and without prejudice to any other remedy which Landlord may have on
account thereof, appropriate and apply said entire deposit or so much thereof as
may be necessary to compensate Landlord toward the payment of the Additional
Rent or other sums or loss or damage sustained by Landlord due to such breach on
the part of Tenant; and Tenant shall forthwith upon demand restore said security
to the original sum deposited. Should Tenant comply with all of said terms and
promptly pay all of the rentals as they fall due and all other sums payable by
Tenant to Landlord, said deposit shall be returned in full to Tenant at the end
of the term.

In the event of bankruptcy or other creditor-debtor proceedings against Tenant,
all securities shall be deemed to be applied first to the payment of rent and
other charges due Landlord for all periods prior to the filing of such
proceedings.

 

4.4 Letter of Credit Option. Provided that Tenant is not then in default under
the terms of this Lease, and has not previously been in default of the terms of
this Lease, and subject to the terms hereof, Tenant shall have a one-time right,
to be exercised by written notice to Landlord given no later than December 31,
2013, to exchange a Letter of Credit which satisfies the requirements listed
below for the cash Security and Restoration Deposit deposited with Landlord upon
execution of this Lease. At all times hereunder Landlord shall have either the
Security and Restoration Deposit or a Letter of Credit in the full amount of the
Security and Restoration Deposit set forth in Section 1.1 of this Lease. In the
event that Tenant properly exercises the right to exchange a Letter of Credit
for the Security and Restoration Deposit, Landlord shall return the Security and
Restoration Deposit within three (3) business days following the date Tenant
delivers the requisite substitute Letter of Credit.

 

  4.4.1

Letter of Credit. Within five (5) days of Tenant’s notice of its election to
substitute a Letter of Credit for the cash deposit, Tenant shall deliver to
Landlord an irrevocable standby letter of credit (the “Original Letter of
Credit”) which shall be (i) in the form of Exhibit A attached to this Lease (the
“Form LC”), (ii) issued by a commercial bank reasonably satisfactory to Landlord
upon

 

8



--------------------------------------------------------------------------------

  which presentment may be made in Boston, Massachusetts, (iii) in the amount
equal to the Security and Restoration Deposit amount set forth in Section 1.1 of
this Lease, and (iv) for a term of at least 1 year, subject to the provisions of
Section 4.4.2 below. The Original Letter of Credit, any Additional Letters(s) of
Credit and Substitute Letter(s) of Credit are referred to herein as the “Letter
of Credit”.

 

  4.4.2 Renewal of Letter of Credit. Each Letter of Credit shall be
automatically renewable in accordance with the second to last paragraph of the
Form LC; provided however, that Tenant shall be required to deliver to Landlord
a new letter of credit (a “Substitute Letter of Credit”) satisfying the
requirements for the Original Letter of Credit under Section 4.4.1 on or before
the date 30 days prior to the expiration of the term of the Letter of Credit
then in effect, if the issuer of such Letter of Credit (the “Issuing Bank”)
gives notice of its election not to renew such Letter of Credit for any
additional period pursuant thereto. Should any Letter of Credit contain a final
expiration date, in addition to a current expiration date, such final expiration
date shall be no earlier than 45 days following the Expiration Date of this
Lease.

 

  4.4.3 Draws to Cure Defaults. If any sum payable to Landlord hereunder shall
be overdue and unpaid or should Landlord make payments on behalf of the Tenant,
or Tenant shall fail to perform any of the terms of this Lease beyond the
expiration of all applicable notice and cure periods (except in the case of
emergency where there is imminent threat of harm to persons or property, where
no notice and cure period shall apply), then Landlord shall have the right, at
any time thereafter to draw down from the Letter of Credit the amount necessary
to cure such default. In the event of any such draw by the Landlord, Tenant
shall, within 30 days of written demand therefor, deliver to Landlord an
additional Letter of Credit (“Additional Letter of Credit”) satisfying the
requirements for the Original Letter of Credit, except that the amount of such
Additional Letter of Credit shall be the amount of such draw.

 

  4.4.4 Draws to Pay Damages. In addition, if (i) this Lease shall have been
terminated as a result of Tenant’s default under this Lease beyond the
expiration of the applicable cure period, and/or (ii) this Lease shall have been
rejected in a bankruptcy or other creditor-debtor proceeding, then Landlord
shall have the right at any time thereafter to draw down from the Letter of
Credit an amount sufficient to pay any and all damages payable by Tenant on
account of such termination or rejection, as the case may be, pursuant to
Article 8 hereof. In the event of bankruptcy or other creditor-debtor proceeding
against Tenant, all proceeds of the Letter of Credit shall be deemed to be
applied first to the payment of rent and other charges due Landlord for all
periods prior to the filing of such proceedings.

 

  4.4.5 Issuing Bank. In the event the Issuing Bank becomes insolvent, or if
Landlord reasonably believes the Issuing Bank is financially troubled or at risk
of becoming insolvent, or if the Issuing Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation (or any successor
or similar entity), or if a trustee, receiver or liquidator is appointed for the
Issuing Bank, then, effective as of the date of such occurrence, the Letter of
Credit shall be deemed to not meet the requirements of this Section 4.4 and
Tenant shall, within ten (10) business days of written notice from Landlord,
deliver to Landlord a Substitute Letter of Credit which otherwise meets the
requirements of this Section, or, alternatively, Tenant shall, within such
five-day period deliver cash to Landlord in the Security and Restoration Deposit
amount, which Landlord shall hold as “Security Proceeds” which shall be governed
by subject to the provisions of Section 4.4.6 below.

 

  4.4.6 Draws for Failure to Deliver Substitute Letter of Credit. If Tenant
fails timely to deliver to Landlord a Substitute Letter of Credit, then Landlord
shall have the right, at any time thereafter, without giving any notice to
Tenant, to draw down the Letter of Credit and to hold the proceeds thereof
(“Security Proceeds”) in a bank account in the name of Landlord, which may be
withdrawn and applied by Landlord under the same circumstances and for the same
purposes as if the Security Proceeds were a Letter of Credit. Upon any such
application of Security Proceeds by Landlord, Tenant shall, within 30 days of
written demand therefor, deliver to Landlord an Additional Letter of Credit in
the amount of Security Proceeds so applied.

 

  4.4.7 Transferability. Landlord shall be entitled to transfer its beneficial
interest under the Letter of Credit or any Security Proceeds in connection with
(i) Landlord’s sale or transfer of the Building, or (ii) the addition, deletion
or modification of any beneficiaries under the Letter of Credit, and the Letter
of Credit shall specifically state on its face that it is transferable by
Landlord, its successors and assigns. Tenant agrees to pay Landlord upon demand,
as Additional Rent, all costs and fees charged to effect such transfer.

 

  4.4.8 Return of Letter of Credit at End of Term. Within 45 days after the
expiration of the term, to the extent Landlord has not previously drawn upon any
Letter of Credit or Security Proceeds held by Landlord, Landlord shall return
the same to Tenant provided that there is not at such time any continuing
default of any of Tenant’s obligations under this Lease.

 

9



--------------------------------------------------------------------------------

ARTICLE 5

Landlord’s Covenants

 

5.1 Affirmative Covenants. Landlord covenants with Tenant:

 

  5.1.1 Heat and Air Conditioning. To furnish to the Premises, separately
metered for gas and paid for by Tenant directly to the utility company, base
Building heat and air-conditioning (reserving the right, at any time, to change
energy or heat sources) sufficient to maintain the Premises at comfortable
temperatures (subject to all federal, state, and local regulations relating to
the provision of heat). If Tenant shall use base Building heat or
air-conditioning after Normal Business Hours, or in excess of reasonable
quantities for normal office use, and if such after-hours or excess use shall
result in an additional cost to Landlord on account thereof, Tenant shall, upon
demand, reimburse Landlord for any additional costs as reasonably estimated by
Landlord (such as wear and tear on the equipment). For the purposes of this
Lease, “Normal Business Hours” are 7:00 a.m. until 6:00 p.m. on Mondays through
Fridays (excluding legal holidays observed in the Park) and 7:00 a.m. until 1:00
p.m. on Saturdays.

 

  5.1.2 Electricity. To furnish to the Premises, separately metered and paid for
by Tenant directly to the applicable utility company, all Tenant electricity,
including electricity for Tenant’s lights, outlets and heating and air
conditioning systems. If Tenant shall require electricity in excess of the
electricity being used by Tenant in the Building as of the date hereof, and if
(i) in Landlord’s reasonable judgment, Landlord’s facilities are inadequate for
such excess requirements, or (ii) such excess use shall result in an additional
burden on the Building utilities systems and additional cost to Landlord on
account thereof, as the case may be, (a) Tenant shall, upon demand, reimburse
Landlord for such additional cost, as aforesaid, or (b) Landlord, upon written
request, and at the sole cost and expense of Tenant, will furnish and install
such additional wire, conduits, feeders, switchboards and appurtenances as
reasonably may be required to supply such additional requirements of Tenant (if
electricity therefor is then available to Landlord), provided that the same
shall be permitted by applicable laws and insurance regulations and shall not
cause permanent damage or injury to the Building or cause or create a dangerous
or hazardous condition or entail excessive or unreasonable alterations or
repairs.

 

  5.1.3 Elevator; Fire Alarm. To furnish elevator service in the Premises; and
to maintain fire alarm/life safety systems within the Building.

 

  5.1.4 Water. To furnish cold water to the Premises for the Permitted Use and
for ordinary cleaning, lavatory and toilet facilities; and to provide exterior
window cleaning in accordance with generally prevailing standards.

 

  5.1.5 Repairs. Except as otherwise expressly provided in Section 6.1.3 below,
to make such repairs and replacements to the roof, floor slab, elevators,
structural components and exterior walls of the Building, the base Building
heating, ventilating and air conditioning systems, and the fire alarm/life
safety systems of the Building, and to maintain the Property and the Campus
Common Areas as may be necessary to keep them in good repair and condition
(except for those repairs required to be made by Tenant pursuant to
Section 6.1.3 hereof and repairs or replacements occasioned by any act or
negligence of Tenant, its servants, agents, customers, contractors, employees,
invitees, or licensees).

 

  5.1.6 Grounds Maintenance, Snow Removal, Landscaping. To provide for
landscaping and grounds maintenance to the Property and the Campus Common Areas;
and to cause snow to be removed from the parking area serving the Building and
the sidewalks and driveways on the Property during normal business hours.

 

5.2 Interruption. Landlord shall be under no responsibility or liability for
failure or interruption of any of the above-described services, repairs or
replacements caused by breakage, accident, strikes, repairs, inability to obtain
supplies, labor or materials, or for any other causes beyond the control of the
Landlord, and in no event for any indirect or consequential damages to Tenant;
and failure or omission on the part of the Landlord to furnish any of same for
any of the reasons set forth in this paragraph shall not be construed as an
eviction of Tenant, actual or constructive, nor entitle Tenant to an abatement
of rent, nor render the Landlord liable in damages, nor release Tenant from
prompt fulfillment of any of its covenants under this Lease.

 

5.3 Insurance. During the Term, Landlord shall take out and maintain all-risk
casualty insurance equal to 100% replacement cost of the Building and the
improvements therein.

 

5.4 Indemnity Landlord shall save harmless, exonerate and indemnify Tenant, its
agents and employees (such agents and employees being referred to collectively
as the “Tenant Related Parties”) from and against any and all claims,
liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority on account of injury, death, damage or loss to
person or property in or upon the areas of the Property outside of the Premises,
arising out of the gross negligence or willful misconduct of Landlord or the
Landlord Related Parties, except if the same was caused by the negligence, fault
or misconduct of Tenant or the Tenant Related Parties. In respect of all of the
foregoing, Landlord shall indemnify Tenant and the Tenant Related Parties from
and against all costs, expenses (including reasonable attorneys’ fees), and
liabilities incurred in or in connection with any such claim, action or
proceeding brought thereon; and, in case of any action or proceeding brought
against Tenant or the Tenant Related Parties by reason of any such claim,
Landlord, upon notice from Tenant and at Landlord’s expense, shall resist or
defend such action or proceeding and employ counsel therefor reasonably
satisfactory to Tenant provided that Tenant shall be deemed to have approved
counsel provided by Landlord’s liability insurer.

 

10



--------------------------------------------------------------------------------

ARTICLE 6

Tenant’s Additional Covenants

 

6.1 Affirmative Covenants. Tenant covenants at all times during the Term and for
such further time (subsequent thereto) as Tenant occupies the Premises or any
part thereof:

 

  6.1.1 Perform Obligations. To perform promptly all of the obligations of
Tenant set forth in this Lease; and to pay when due the Additional Rent and all
charges, rates and other sums which by the terms of this Lease are to be paid by
Tenant.

 

  6.1.2 Use. To use the Premises only for the Permitted Uses, and from time to
time to procure all licenses and permits necessary therefor, at Tenant’s sole
expense. With respect to any licenses or permits for which Tenant may apply,
pursuant to this subsection 6.1.2 or any other provision hereof, Tenant shall
furnish Landlord copies of applications therefor on or before their submission
to the governmental authority.

 

  6.1.2.1 Prohibited Occupants. Tenant acknowledges and agrees that the
Premises, and any other premises in the Park subsequently leased to Tenant, may
not be leased to, or used or occupied by any of the following entities (the
“Prohibited Occupants”):

 

Cisco    Dell    Yahoo EMC    Google    Hewlett-Packard            IBM   
Microsoft    Network Appliance            Red Hat    VMWare   

It is understood that Landlord has imposed the foregoing prohibition for the
benefit of certain other tenants of the Park, and Tenant acknowledges that such
tenants are third party beneficiaries of the foregoing restriction and use
prohibition. If Tenant allows the Premises to be used or occupied by any of the
Prohibited Occupants in violation of this provision, Landlord may take any and
all action necessary to cause such use or occupancy to cease.

 

  6.1.3 Repair and Maintenance. At Tenant’s sole cost and expense, to maintain
and keep the Premises in good order and condition, to contract for the provision
of regular cleaning, janitorial and trash removal services to the Building in
accordance with prevailing standards, and to perform all repairs and
replacements to the Premises and to the plumbing, mechanical, electrical systems
and to all supplemental heating, ventilating and air-conditioning systems for
Tenant’s specific use, as opposed to base building systems (the Tenant specific
systems are referred to in this Lease as the “Tenant HVAC Systems”), as are
necessary to keep them in good working order, repair and condition, as the case
may require, reasonable use and wear thereof and damage by fire or by casualty
only excepted; to keep all glass in windows and doors of the Premises (except
glass in the exterior walls of the Building) whole and in good condition with
glass of the same quality as that injured or broken; and to make as and when
needed as a result of misuse by, or neglect or improper conduct of Tenant or
Tenant’s servants, employees, agents, invitees or licensees or otherwise, all
repairs necessary, which repairs and replacements shall be in quality and class
equal to the original work. Throughout the Term, Tenant shall, at its sole
expense, maintain a service contract for the maintenance of the Tenant HVAC
Systems with contractors reasonably acceptable to Landlord and shall deliver to
Landlord a copy of such contract promptly after execution thereof. The aforesaid
contract shall expressly exclude base building hvac (which shall be Landlord’s
obligation to maintain) and shall provide for expiration of such contract as of
the Expiration Date. Tenant shall also contract for pest extermination services
for the Premises, at Tenant’s sole expense, as needed. Landlord, upon default of
Tenant hereunder beyond applicable notice and cure periods (except in the case
of emergency where there is imminent threat of harm to persons or property,
where no notice and cure period shall apply) and upon prior notice to Tenant,
may elect, at the expense of Tenant, to perform all such cleaning and
maintenance, and to make any such repairs, or to repair any damage or injury to
the Premises caused by moving property of Tenant in or out of the Building, or
by installation or removal of furniture or other property, or by misuse by, or
neglect, or improper conduct of, Tenant or Tenant’s servants, employees, agents,
contractors, customers, patrons, invitees, or licensees.

 

  6.1.4

Compliance with Law. To make all repairs, alterations, additions or replacements
to the Premises required by any law or ordinance or any order or regulation of
any public authority; to keep the Premises equipped with all safety appliances
so required; and to comply with the orders and regulations of all governmental
authorities with respect to zoning, building, fire, life safety, health and
other codes, regulations, ordinances or laws applicable to the Premises, except
that Tenant

 

11



--------------------------------------------------------------------------------

  may defer compliance so long as the validity of any such law, ordinance, order
or regulations shall be contested by Tenant in good faith and by appropriate
legal proceedings, if Tenant first gives Landlord appropriate assurance or
security against any loss, cost or expense on account thereof.

 

  6.1.5 Indemnification. To save harmless, exonerate and indemnify Landlord, its
agents (including, without limitation, Landlord’s managing agent) and employees
(such agents and employees being referred to collectively as the “Landlord
Related Parties”) from and against any and all claims, liabilities or penalties
asserted by or on behalf of any person, firm, corporation or public authority on
account of injury, death, damage or loss to person or property in or upon the
Building or the Property arising out of the use or occupancy of the Building or
the Property by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant)
during the Term, or arising out of any delivery to or service supplied to the
Premises during the Term, excluding deliveries or services supplied to the
Premises by or on behalf of Landlord, or on account of or based upon anything
whatsoever done on the Premises during the Term, except if the same was caused
by the negligence, fault or willful misconduct of Landlord or the Landlord
Related Parties or a breach by Landlord of its obligations under this Lease. In
respect of all of the foregoing, Tenant shall indemnify Landlord and the
Landlord Related Parties from and against all costs, expenses (including
reasonable attorneys’ fees), and liabilities incurred in or in connection with
any such claim, action or proceeding brought thereon; and, in case of any action
or proceeding brought against Landlord or the Landlord Related Parties by reason
of any such claim, Tenant, upon notice from Landlord and at Tenant’s expense,
shall resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord. The preceding indemnification shall
expressly survive the expiration or earlier termination of this Lease for a
twelve (12) month period (provided that if Tenant and/or Landlord has knowledge
of a claim, liability or penalty which is threatened but not filed within such
12 month period, such claim shall be covered by this indemnity irrespective of
the date the same is filed).

 

  6.1.6 Landlord’s Right to Enter. To permit Landlord and its agents to enter
into and examine the Premises at reasonable times and upon reasonable prior
notice (except in the case of emergency, where no prior notice shall be
required) and to show the Premises, and to make repairs to the Premises, and, to
keep affixed in suitable places notices of availability of the Premises.

 

  6.1.7 Personal Property at Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises, shall be at the sole risk and
hazard of Tenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Landlord, except that
Landlord shall in no event be indemnified or held harmless or exonerated from
any liability to Tenant or to any other person, for any injury, loss, damage or
liability to the extent prohibited by law.

 

  6.1.8 Payment of Landlord’s Cost of Enforcement. To pay on demand Landlord’s
expenses, including reasonable attorneys’ fees, incurred in enforcing any
obligation of Tenant under this Lease or in curing any default by Tenant under
this Lease as provided in Section 8.4.

 

  6.1.9 Yield Up. At the expiration of the Term or earlier termination of this
Lease: to surrender all keys to the Premises; to remove all of its trade
fixtures and personal property in the Premises; to remove the items, and perform
the associated yield up work, listed on Exhibit E attached hereto; to repair all
damage caused by such removal and to yield up the Premises, broom-clean and in
the same good order and repair in which Tenant is obliged to keep and maintain
the Premises by the provisions of this Lease, ordinary wear and tear and damage
by casualty excepted (it being agreed that, except for the items listed on
Exhibit E that are being removed by Tenant, Tenant shall leave all other
installations, improvements and equipment installed by Tenant in the Premises in
good working order, condition and appearance). Any property not so removed shall
be deemed abandoned and, if Landlord so elects, deemed to be Landlord’s
property, and may be retained or removed and disposed of by Landlord in such
manner as Landlord shall determine and Tenant shall pay Landlord the entire cost
and expense incurred by it in effecting such removal and disposition and in
making any incidental repairs and replacements to the Premises and for use and
occupancy during the period after the expiration of the term and prior to its
performance of its obligations under this subsection 6.1.9. Tenant shall further
indemnify Landlord against all loss, cost and damage resulting from Tenant’s
failure and delay in surrendering the Premises as above provided, it being
agreed that notwithstanding the foregoing, provided that Tenant has timely
delivered a Holdover Notice (as defined below) to Landlord, then Tenant shall
not be liable for any consequential damages in the event that Tenant occupies
the Premises for fewer than thirty (30) days beyond the expiration or earlier
termination of this Lease.

If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but Tenant shall be a tenant at sufferance
only, at a daily rate of rent equal to $33.00 per rentable square feet of the
Premises through August 31, 2014, and thereafter at a daily rate of $44.00 per
rentable square feet of the Premises, plus Tenant shall continue to be
responsible for paying all charges

 

12



--------------------------------------------------------------------------------

payable under this Lease as of the day prior to the date of expiration of this
Lease, including, without limitation, charges on account of Taxes and Operating
Costs. Notwithstanding the foregoing, Tenant shall be permitted to remain in
occupancy of the Premises beyond the Expiration Date and shall not be deemed in
holdover only if (a) Tenant gives Landlord written notice, no less than sixty
(60) days prior to the Expiration Date, that Tenant intends to remain in
occupancy of the Premises beyond the Expiration Date (such notice a “Holdover
Notice”), and (b) Landlord has not signed a letter of intent or a lease with
another tenant for all or any portion of the Premises. Such continued occupancy
by Tenant shall be a month-to-month basis, terminable by either party for any
reason by giving written notice given to the other party at least thirty
(30) days prior to the effective date of termination, and shall be on all the
same terms as this Lease, except that Tenant shall commence paying fixed rent to
Landlord on the day after the Expiration Date, by electronic fund transfer (or
by such other method or to such other person or entity as Landlord may direct
Tenant), in advance, without notice or demand, and without setoff, abatement,
suspension, deferment, reduction or deduction, on the first day of each calendar
month and for any portion of a calendar month following the Expiration Date. The
monthly fixed rent during such continued tenancy shall be at the rate of $33.00
per rentable square feet of the Premises through August 31, 2014, and thereafter
at the rate of $44.00 per rentable square feet of the Premises, and Tenant’s
obligation to pay all other charges which Tenant is obligated to pay under this
Lease, including, without limitation, charges on account of Taxes and Operating
Costs.

 

  6.1.10 Rules and Regulations. To comply with the Rules and Regulations set
forth in Exhibit B, and with all reasonable Rules and Regulations of general
applicability to all tenants of the Park hereafter made by Landlord, and of
which Tenant has been given notice, concerning, among other things, the use of
the cafeteria; Landlord shall not be liable to Tenant for the failure of other
tenants to conform to such Rules and Regulations, of which Tenant has been given
notice; Landlord shall not be liable to Tenant for the failure of other tenants
to conform to such Rules and Regulations.

 

  6.1.11 Estoppel Certificate. Upon not less than ten (10) days’ prior written
request by Landlord, to execute, acknowledge and deliver to Landlord a statement
in writing, which may be in the form attached hereto as Exhibit C or in another
form reasonably similar thereto, or such other form as Landlord may provide from
time to time, certifying all or any of the following: (i) that this Lease is
unmodified and in full force and effect, (ii) whether all Additional Rent has
been paid and the dates to which it has been paid, (iii) whether or not Landlord
is in default in performance of any of the terms of this Lease, (iv) whether
Tenant has made any claim against Landlord under this Lease and, if so, the
nature thereof and the dollar amount, if any, of such claim, (v) whether there
exist any offsets or defenses against enforcement of any of the terms of this
Lease upon the part of Tenant to be performed, and (vi) such further information
with respect to the Lease or the Premises as Landlord may reasonably request.
Any such statement delivered pursuant to this subsection 6.1.11 may be relied
upon by any prospective purchaser or mortgagee of the Property, or any
prospective assignee of such mortgage. If Tenant fails to deliver the estoppel
certificate within the required time period, and such failure continues for an
additional five (5) days following a second written request from Landlord, then
Tenant shall be obligated to pay to Landlord, as Additional Rent within twenty
(20) days of demand, a fee in the amount of $500.00 per day for each day that
Tenant fails to deliver the requested estoppel in the period beginning on the
day after the expiration of the initial 10-day period, and ending on the day
Tenant actually delivers the estoppel.

 

6.2 Negative Covenants. Tenant covenants at all times during the Term and such
further time subsequent thereto as Tenant occupies the Premises or any part
thereof:

 

  6.2.1 Assignment and Subletting. Not to assign, transfer, mortgage or pledge
this Lease or to sublease (which term shall be deemed to include the granting of
concessions and licenses and the like) all or any part of the Premises or suffer
or permit this Lease or the leasehold estate hereby created or any other rights
arising under this Lease to be assigned, transferred or encumbered, in whole or
in part, whether voluntarily, involuntarily or by operation of law, or permit
the occupancy of the Premises by anyone other than Tenant.

 

  6.2.2 Nuisance. Not to injure, deface or otherwise harm the Premises; nor
commit any nuisance; nor permit in the Premises any vending machine (except such
as is used for the sale of merchandise to employees of Tenant) or inflammable
fluids or chemicals (except such as are customarily used in connection with the
Permitted Use); nor permit any cooking to such extent as requires special
exhaust venting; nor permit the emission of any objectionable noise or odor; nor
make, allow or suffer any waste; nor make any use of the Premises which is
improper, offensive or contrary to any law or ordinance or which will invalidate
any of Landlord’s insurance; nor conduct any auction, fire, “going out of
business” or bankruptcy sales.

 

  6.2.3

Hazardous Wastes and Materials. Tenant shall not generate, use, dispose of
(including but not limited to through the plumbing, sewage or drainage systems)
or permit on the Building or the Property any hazardous wastes, hazardous
materials or oil (collectively, “Hazardous Materials”); provided, however,
Tenant may continue to use and store the Hazardous Materials in the Premises
which Tenant currently uses in the Building in the ordinary course of Tenant’s
business ,provided Tenant’s use of such Hazardous Materials shall be in all
respects in compliance with all applicable laws, codes, ordinances and other
governmental regulations, including without limitation, all requirements as to
the use, handling, storage, and disposal of such Hazardous Materials. Tenant

 

13



--------------------------------------------------------------------------------

  shall indemnify and save Landlord harmless from all claims, liability, loss or
damage arising on account of Tenant’s breach of the foregoing covenant during
the Term of this Lease. Tenant shall comply with all governmental reporting
requirements with respect to Hazardous Materials, and shall deliver to Landlord
copies of all reports filed with governmental authorities. The preceding
indemnification shall expressly survive the expiration or earlier termination of
this Lease.

 

  6.2.4 Floor Load; Heavy Equipment. Not to place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law. Landlord reserves the right to
prescribe the weight and position of all heavy business machines and equipment,
including safes, which shall be placed so as to distribute the weight. Tenant
shall not move any safe, heavy machinery, heavy equipment, freight or fixtures
into or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize.

 

  6.2.5 Installation, Alterations or Additions. Not to make any installations,
alterations or additions in, to or on the Premises nor to permit the making of
any holes in the walls, partitions, ceilings or floors nor the installation or
modification of any locks or security devices.

Following the Commencement Date, not to grant a security interest in, or to
lease, any personal property or equipment being installed in the Building,
including, without limitation, demountable partitions (the “Collateral”) without
first obtaining an agreement for the benefit of Landlord in the form attached
hereto as Exhibit D, from the secured party or lessor (“Secured Party”) that
stipulates in the event either the Lease is terminated or Tenant defaults in its
obligations to Secured Party, then (i) Secured Party will remove the Collateral
within ten (10) business days after notice from Landlord of the expiration or
earlier termination of this Lease, or within ten (10) business days after
Secured Party notifies Landlord that Secured Party has the right to remove the
Collateral on account of Tenant’s default in its obligations to Secured Party,
(ii) Secured Party will restore the area affected by such removal, and
(iii) that a failure to so remove the Collateral will subject such property to
the provisions of subsection 6.1.9 of the Lease.

 

  6.2.6 Abandonment. Not to abandon the Premises during the Term, it being
understood and agreed that vacancy of the Premises shall not be construed as
abandonment so long as all of Tenant’s other obligations under this Lease
continue to be timely performed and reasonable measures are taken by Tenant to
manage the vacant space.

 

  6.2.7 Signs. Not without Landlord’s prior written approval to paint or place
any signs or place any curtains, blinds, shades, awnings, aerials, or the like,
visible from outside the Premises.

 

  6.2.8 Parking and Storage. Not to permit any storage of materials outside of
the Premises; nor to permit the use of the parking areas for either temporary or
permanent storage of trucks; nor permit the use of the Premises for any use for
which heavy trucking would be customary.

ARTICLE 7

Casualty or Taking

 

7.1 Termination. In the event that the Premises or the Building, or any material
part thereof, shall be taken by any public authority or for any public use this
Lease shall terminate. In the event the Premises or the Building, or any
material part thereof, shall be destroyed or damaged by fire or casualty, then
this Lease may be terminated at the election of Landlord. Such election, which
may be made notwithstanding the fact that Landlord’s entire interest may have
been divested, shall be made by the giving of notice by Landlord to Tenant
within sixty (60) days after the date of the taking or casualty.

 

7.2 Restoration. If Landlord does not elect to so terminate, this Lease shall
continue in force and a just proportion of the rent reserved, according to the
nature and extent of the damages sustained by the Premises, shall be suspended
or abated until the Premises, or what may remain thereof, shall be put by
Landlord in proper condition for use, which Landlord covenants to do with
reasonable diligence to the extent permitted by the net proceeds of insurance
recovered or damages awarded for such taking, destruction or damage and subject
to zoning and building laws or ordinances then in existence. “Net proceeds of
insurance recovered or damages awarded” refers to the gross amount of such
insurance or damages less the reasonable expenses of Landlord incurred in
connection with the collection of the same, including without limitation, fees
and expenses for legal and appraisal services.

 

7.3 Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation shall belong to Landlord in all cases. Tenant
hereby grants to Landlord all of Tenant’s rights to such damages and covenants
to deliver such further assignments thereof as Landlord may from time to time
request.

 

14



--------------------------------------------------------------------------------

ARTICLE 8

Defaults

 

8.1 Events of Default. (a) If Tenant shall default in the performance of any of
its obligations to pay any Additional Rent or any other sum due Landlord
hereunder (or due such utility or service provider, as applicable) and if such
default shall continue for ten (10) days after written notice from Landlord
designating such default or if within thirty (30) days after written notice from
Landlord to Tenant specifying any other default or defaults Tenant has not
commenced diligently to correct the default or defaults so specified or has not
thereafter diligently pursued such correction to completion, or (b) if any
assignment of this Lease shall be made by Tenant, or (c) if any assignment shall
be made by Tenant or any guarantor of Tenant for the benefit of creditors, or
(d) if Tenant’s leasehold interest shall be taken on execution, or (e) if a lien
or other involuntary encumbrance is filed against Tenant’s leasehold interest or
Tenant’s other property, including said leasehold interest, and is not
discharged within ten (10) days thereafter, or (f) if a petition is filed by
Tenant or any guarantor of Tenant for liquidation, or for reorganization or an
arrangement under any provision of any bankruptcy law or code as then in force
and effect, or (g) if an involuntary petition under any of the provisions of any
bankruptcy law or code is filed against Tenant or any guarantor of Tenant and
such involuntary petition is not dismissed within thirty (30) days thereafter,
then, and in any of such cases, Landlord and the agents and servants of Landlord
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter without
demand or notice and with process of law enter into and upon the Premises or any
part thereof in the name of the whole or mail a notice of termination addressed
to Tenant, and repossess the same as of landlord’s former estate and expel
Tenant and those claiming through or under Tenant and remove its and their
effects without being deemed guilty of any manner of trespass and without
prejudice to any remedies which might otherwise be used for arrears of rent or
prior breach of covenants, and upon such entry or mailing as aforesaid this
Lease shall terminate, Tenant hereby waiving all statutory rights to the
Premises (including without limitation rights of redemption, if any, to the
extent such rights may be lawfully waived) and Landlord, without notice to
Tenant, may store Tenant’s effects, and those of any person claiming through or
under Tenant, at the expense and risk of Tenant, and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

 

8.2 Remedies. In the event that this Lease is terminated under any of the
provisions contained in Section 8.1 or shall be otherwise terminated for breach
of any obligation of Tenant, Tenant covenants to pay punctually to Landlord a
sum equal to all amounts to be paid under this Lease to the end of the Term,
plus Landlord’s reasonable costs and expenses incurred in connection with the
enforcement of this Lease (including, but not limited to, legal expenses and
attorneys’ fees).

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

8.3 Remedies Cumulative. Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

 

8.4 Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated
to, cure, at any time, without notice, any default by Tenant under this Lease
including Tenant’s failure to pay Taxes as and when due; and whenever Landlord
so elects, all costs and expenses incurred by Landlord, including reasonable
attorneys’ fees, in curing a default shall be paid, as Additional Rent, by
Tenant to Landlord on demand, together with lawful interest thereon from the
date of payment by Landlord to the date of payment by Tenant.

 

8.5 Effect of Waivers of Default. Any consent or permission by Landlord to any
act or omission which otherwise would be a breach of any covenant or condition
herein, shall not in any way be held or construed (unless expressly so declared)
to operate so as to impair the continuing obligation of any covenant or
condition herein, or otherwise, except as to the specific instance, operate to
permit similar acts or omissions.

 

8.6 No Waiver, etc. The failure of Landlord to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease shall not be deemed a waiver of such violation nor prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed to
have been a waiver of such breach by Landlord. No consent or waiver, express or
implied, by Landlord to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

8.7 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Additional Rent or any other charge then due shall be deemed to be other
than on account of the earliest installment of such rent or charge due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as rent or other charge be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided.

 

15



--------------------------------------------------------------------------------

ARTICLE 9

Rights of Mortgage Holders

 

9.1 Rights of Mortgage Holders. The word “mortgage” as used herein includes
mortgages, deeds of trust or other similar instruments evidencing other
voluntary liens or encumbrances, and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof. The word “holder” shall mean a
mortgagee, and any subsequent holder or holders of a mortgage. Until the holder
of a mortgage shall enter and take possession of the Property for the purpose of
foreclosure, such holder shall have only such rights of Landlord as are
necessary to preserve the integrity of this Lease as security. Upon entry and
taking possession of the Property for the purpose of foreclosure, such holder
shall have all the rights of Landlord. No such holder of a mortgage shall be
liable either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform, any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Property for the purpose of
foreclosure. Upon entry for the purpose of foreclosure, such holder shall be
liable to perform all of the obligations of Landlord, subject to and with the
benefit of the provisions of Section 10.4, provided that a discontinuance of any
foreclosure proceeding shall be deemed a conveyance under said provisions to the
owner of the equity of the Property.

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name. Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2 Lease Superior or Subordinate to Mortgages. It is agreed that the rights and
interest of Tenant under this Lease shall be (i) subject or subordinate to any
future mortgage or mortgages and to any and all advances to be made thereunder,
and to the interest of the holder thereof in the Premises or any property of
which the Premises are a part if Landlord shall elect by notice to Tenant to
subject or subordinate the rights and interest of Tenant under this Lease to
such mortgage or (ii) prior to any present or future mortgage or mortgages, if
Landlord shall elect, by notice to Tenant, to give the rights and interest of
Tenant under this Lease priority to such mortgage; in the event of either of
such elections and upon notification by Landlord to that effect, the rights and
interest of Tenant under this Lease should be deemed to be subordinate to, or
have priority over, as the case may be, said mortgage or mortgages, irrespective
of the time of execution or time of recording of any such mortgage or mortgages
(provided that, in the case of subordination of this Lease to any present or
future mortgages, the holder thereof agrees not to disturb the possession of
Tenant so long as Tenant is not in default hereunder). Tenant agrees it will,
upon not less than ten (10) days’ prior written request by Landlord, execute,
acknowledge and deliver any and all instruments deemed by Landlord necessary or
desirable to give effect to or notice of such subordination or priority. Any
Mortgage to which this Lease shall be subordinated may contain such terms,
provisions and conditions as the holder deems usual or customary.

ARTICLE 10

Miscellaneous Provisions

 

10.1 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed, if to the Tenant, at the Original
Notice Address of Tenant or such other address as Tenant shall have last
designated by notice in writing to Landlord and, if to Landlord, at the Original
Notice Address of Landlord or such other address as Landlord shall have last
designated by notice in writing to Tenant. Any notice shall be deemed duly given
when mailed to such address postage prepaid, by certified mail, return receipt
requested, or when delivered to such address by hand.

 

10.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

 

10.3 Lease not to be Recorded. Tenant agrees that it will not record this Lease
or any so-called “notice of lease.”

 

10.4

Limitation of Landlord’s Liability. The term “Landlord” as used in this Lease,
so far as covenants or obligations to be performed by Landlord are concerned,
shall be limited to mean and include only the owner or owners at the time in
question of the Property, and in the event of any transfer or transfers of title
to said property, the Landlord (and in case of any subsequent transfers or
conveyances, the then grantor) shall be concurrently freed and relieved from and
after the date of such transfer or conveyance, without any further instrument or
agreement of all liability as respects the performance of any covenants or
obligations on the part of the Landlord contained in this Lease thereafter to be
performed, it being intended hereby that the covenants and obligations contained
in this Lease on the part of Landlord, shall, subject as aforesaid, be binding
on the Landlord, its successors and assigns, only during and in respect of their
respective

 

16



--------------------------------------------------------------------------------

  successive periods of ownership of said leasehold interest or fee, as the case
may be. Tenant, its successors and assigns, shall not assert nor seek to enforce
any claim for breach of this Lease against any of Landlord’s assets other than
Landlord’s interest in the Property and in the rents, issues and profits
thereof, and Tenant agrees to look solely to such interest for the satisfaction
of any liability or claim against Landlord under this Lease, it being
specifically agreed that in no event whatsoever shall Landlord (which term shall
include, without limitation, any general or limited partner, trustees,
beneficiaries, officers, directors, or stockholders of Landlord) ever be
personally liable for any such liability.

 

10.5 Acts of God. In any case where either party hereto is required to do any
act, delays caused by or resulting from Acts of God, war, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor, materials or
equipment, government regulations, unusually severe weather, or other causes
beyond such party’s reasonable control shall not be counted in determining the
time during which work shall be completed, whether such time be designated by a
fixed date, a fixed time or a “reasonable time,” and such time shall be deemed
to be extended by the period of such delay.

 

10.6 Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for a period of thirty
(30) days or such additional time as is reasonably required to correct any such
default after written notice has been given by Tenant to Landlord (and to all
mortgagees of which Tenant has notice) specifying the nature of Landlord’s
alleged default. Landlord shall not be liable in any event for incidental or
consequential damages to Tenant by reason of Landlord’s default, whether or not
notice is given. Tenant shall have no right to terminate this Lease for any
default by Landlord hereunder and no right, for any such default, to offset or
counterclaim against any rent due hereunder.

 

10.7 Brokerage. Tenant warrants and represents that it has dealt with no broker
in connection with the consummation of this Lease other than Cushman and
Wakefield (the “Broker”). Tenant shall be solely responsible for any commission
owed to the Broker. In the event of any brokerage claims against Landlord
predicated upon prior dealings with Tenant (whether by the Broker or any other
party), Tenant agrees to defend the same and indemnify and hold Landlord
harmless against any such claim.

 

10.8 Applicable Law and Construction; Merger; Jury Trial. This Lease may be
executed in counterpart copies, and shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and, if any
provisions of this Lease shall to any extent be invalid, the remainder of this
Lease shall not be affected thereby. This Lease and the Exhibits attached hereto
and forming a part hereof constitute all the covenants, promises, agreements,
and understandings between Landlord and Tenant concerning the Premises and the
Building and there are no covenants, promises, agreements or understandings,
either oral or written, between them other than as are set forth in this Lease
and that certain Purchase and Sale Agreement dated as of November 8, 2013
between Landlord and Palomar Medical Technologies, LLC. Neither Landlord nor
Landlord’s agents shall be bound to any representations with respect to the
Premises, the Building or the Property except as herein expressly set forth, and
all representations, either oral or written, shall be deemed to be merged into
this Lease. Tenant shall and does hereby waive trial by jury in any action,
proceeding, or claim brought by or against Landlord regarding any matter arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant or Tenant’s use or occupancy of the Premises. The titles of the several
Articles and Sections contained herein are for convenience only and shall not be
considered in construing this Lease. Unless repugnant to the context, the words
“Landlord” and “Tenant” appearing in this Lease shall be construed to mean those
named above and their respective heirs, executors, administrators, successors
and assigns, and those claiming through or under them respectively. If there be
more than one tenant, the obligations imposed by this Lease upon Tenant shall be
joint and several.

 

10.9 Authority. In the event the Tenant is a corporation, partnership or limited
liability company, Tenant hereby represents and warrants that: the Tenant is a
duly constituted corporation, partnership or limited liability company, as the
case may be, qualified to do business in the Commonwealth of Massachusetts; that
the person executing this Lease is duly authorized to execute and deliver this
Lease on behalf of said corporation(s), partnership(s) or limited liability
company(ies); and that the by-laws of Tenant authorize to enter into this Lease.

 

10.10 Counterparts. This Lease shall not be valid and binding until executed and
delivered by Landlord, and may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. Any facsimile or other electronic transmittal of original
signature versions of this Lease shall be considered to have the same legal
effect as execution and delivery of the original document and shall be treated
in all manner and respects as the original document.

 

10.11 ERISA. A. Landlord hereby advises that one of the entities affiliated with
Landlord is a collective investment fund (the “Fund”) which holds the assets of
one or more employee benefit plans or retirement arrangements which are subject
to Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and/or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”) (each a “Plan”), and with respect to which JPMorgan Chase Bank
(“JPMCB”) is the Trustee and that, as a result, Landlord may be prohibited by
law from engaging in certain transactions.

B. Landlord hereby represents and warrants to Tenant that, as of the date
hereof, the only Plan whose assets are invested in the Fund which, together with
the interests of any other Plans maintained by the same employer or employee
organization, represent a collective interest in the Fund in excess of ten
percent (10%) of the total interests in the Fund (each, a “10% Plan”) is
“Strategic Property Fund” (collectively, the “Existing 10% Plan”).

 

17



--------------------------------------------------------------------------------

C. Tenant represents and warrants that as of the date hereof, and at all times
while it is a Tenant under this Lease, one of the following statements is, and
will continue to be, true: (1) Tenant is not a “party in interest” (as defined
in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code) (each a “Party in Interest”) with respect to the
Existing 10% Plan or, (2) if Tenant is a Party in Interest, that: (A) neither
Tenant nor its “affiliate” (as defined in Section V(c) of PTCE 84-14,
“Affiliate”) has, or during the immediately preceding one (1) year has,
exercised the authority to either: (i) appoint or terminate JPMCB as the
qualified professional asset manager (as defined in Section V(a) of PTCE 84-14,
“QPAM”) of any of the assets of the Existing 10% Plan with respect to which
Tenant or its Affiliate is a Party in Interest; or (ii) negotiate the terms of
the management agreement with JPMCB, including renewals or modifications
thereof, on behalf of the Existing 10% Plan; and (B) neither Tenant nor any
entity controlling, or controlled by, Tenant owns a five percent (5%) or more
interest (within the meaning of PTCE 84-14, “5% Interest”) in J.P. Morgan
Chase & Co.

D. In the event that Landlord or the Fund notifies Tenant in writing that a Plan
other than the Existing 10% Plan may become a 10% Plan, Tenant will, within 10
days of such notification, inform the Fund in writing as to whether it can make
the same representations which it made in subparagraph C of this Section 10.13
with respect to such prospective 10% Plan. Thereafter, if based on such
representations made by Tenant such Plan becomes a 10% Plan, Tenant represents
and warrants that, at all times during the period Tenant is a tenant under this
Lease, one of the statements set forth in subparagraph C of this Section 10.13
will be true with respect to such 10% Plan.

 

10.12 USA Patriot Act. Tenant represents, warrants, and covenants that neither
Tenant nor any of its partners, officers, directors, members or shareholders,
assignees, or subtenants (i) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all applicable provisions of
Title III of the USA Patriot Act (Public Law No. 107-56 (October 26, 2001));
(ii) is listed on the Denied Persons List and Entity List maintained by the
United States Department of Commerce; (iii) is listed on the List of Terrorists
and List of Disbarred Parties maintained by the United States Department of
State, (iv) is listed on any list or qualification of “Designated Nationals” as
defined in the Cuban Assets Control Regulations 31 C.F.R. Part 515; (v) is
listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ. L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et. seq.).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal on the day and year first above written:

 

LANDLORD:

NETWORK DRIVE OWNER LLC,

a Delaware limited liability company

By:   NWD NC LLC, its Manager   By:  

Nordblom Development Company, Inc.,

a Massachusetts corporation, its Manager

    By:  

 

    Name:  

 

    Title:  

 

 

TENANT:

CYNOSURE, INC.

 

By:   Its:  

 

19



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO.         

ISSUANCE DATE:             ,     

 

BENEFICIARY:       ISSUING BANK:

 

       

 

  APPLICANT:           MAXIMUM/AGGREGATE             CREDIT AMOUNT:  

 

        USD $          

 

         

 

          EXPIRATION:  

 

       

LADIES AND GENTLEMEN:

We hereby establish our irrevocable letter of credit in your favor for account
of the Applicant up to an aggregate amount not to exceed                      
US Dollars ($        ) available by your draft(s) drawn on ourselves at sight
accompanied by:

The original Letter of Credit and all amendment(s), if any.

Your statement, purportedly signed by an authorized officer or signatory of the
Beneficiary certifying that the Beneficiary is entitled to draw upon this Letter
of Credit (in the amount of the draft submitted herewith) pursuant to
Section 4.4 of the lease (the “Lease”) dated                  ,      by and
between         , as Landlord, and             , as Tenant, relating to the
premises at                     .

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office. Drawings may also be presented via facsimile
transmission at facsimile number [            ].

You shall have the right to make multiple and partial draws against this Letter
of Credit, from time to time.

This Letter of Credit is transferrable by Beneficiary from time to time in
accordance with the provisions of Section 4.4 of the Lease.

This Letter of Credit shall expire at our office on             ,      (the
“Stated Expiration Date”).

It is a condition of this Letter of Credit that the Stated Expiration Date shall
be deemed automatically extended without amendment for successive one (1) year
periods from such Stated Expiration Date, unless at least forty-five (45) days
prior to such Stated Expiration Date) or any anniversary thereof) we shall
notify the Beneficiary and the Applicant in writing by certified mail (return
receipt) that we elect not to consider this Letter of Credit extended for any
such additional one (1) year period.

We engage with you that all drafts drawn under and in compliance with the terms
of this letter of credit will be duly honored within two (2) business days after
presentation to us as described above.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “International Standby Practice 1998 International Chamber of Commerce
Publication 590 (ISP98).”

 

Very truly yours, Authorized Signatory

 

20



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

 

1. Campus Common Areas, such as sidewalks, doorways, vestibules, halls,
stairways and other similar areas, shall not be obstructed by Tenant or used by
Tenant for any purposes other than ingress and egress. No rubbish, litter, trash
or material shall be placed, emptied, thrown or stored in those areas.

 

2. Tenant shall not place objects against glass partitions, doors or windows
which would be unsightly from the exterior of the Building. Landlord shall have
the right to designate and approve standard window coverings for the Premises
and to establish rules to assure that the Building presents a uniform exterior
appearance.

 

3. Tenant shall not install, operate or maintain in the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord.

 

4. Tenant shall obtain Landlord’s approval before any use or disruption of the
Campus underground telecommunications infrastructure.

 

5. Tenant shall not use the Premises so as to cause any increase above normal
insurance premiums on the Property.

 

6. No bicycles, or vehicles of any kind shall be brought into or kept in or
about the Premises. No animals, with the exception of those assisting
handicapped persons, shall be brought into the Premises or kept in or about the
Premises. “Fred the Dog” will be housed at the Park for the purpose of Geese
control.

 

7. No space in the Building shall be used for the sale of merchandise of any
kind at auction or for storage thereof preliminary to such sale.

 

8. Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

 

9. Landlord reserves the right to establish, modify, and enforce reasonable
parking rules and regulations, provided such rules and obligations do not
diminish Tenant’s rights under the Lease.

 

10. The normal business hours for the Building are 7:00 A.M. to 6:00 P.M. on
Mondays through Fridays, and 7:00 A.M. to 1:00 P.M., excluding holidays on which
the Building is closed.

 

11. Landlord shall have the right to prohibit the use of the name of the
Property or any other publicity by Tenant that in Landlord’s sole opinion might
impair the reputation of the Property or its desirability. Tenant shall have the
ability to submit requests for publicity uses of the Property to the Landlord
for approval, which will not be unreasonably denied.

 

12. Tenant shall not use or occupy the Premises in any manner or for any purpose
which in Landlord’s sole opinion might injure the reputation or impair the
present or future value of the Park or the Building. Tenant shall not use, or
permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.

 

13. Tenant shall notify Landlord in the event that any employee is terminated,
or if for that or any other reason a security or police presence is deemed
necessary at the Property.

 

14. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval will
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by the
Landlord.

Deliveries to and from the Premises shall be made only in the areas and through
the entrances reasonably designated by the Landlord. Tenant shall not make
deliveries to or from the Premises in a manner that might interfere with the use
by any other tenant of its premises or of the Campus Common Areas, and
pedestrian use, or any use which is inconsistent with good business practice.

There shall be no moving of any materials through the Amenities Center.

Tenant shall assume all risk for damage to articles moved and injury to any
person resulting from the activity. If the property, equipment, or personnel of
Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

15. Damage to the Building by the installation, maintenance, operation,
existence or removal of Tenant’s property shall be repaired at Tenant’s sole
expense.

 

16. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building; (2) conduct or permit other
activities in the Building that might, in Landlord’s sole opinion, constitute a
nuisance; or (3) solicit business or distribute or cause to be distributed, in
any portion of the Park, handbills, promotional materials or other advertising,
without Landlord approval.

 

21



--------------------------------------------------------------------------------

17. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building or the Property, except those of such color
size and style and in such places as are first approved in writing by Landlord.
All tenant identification at the entrance to the Premises shall be installed by
Tenant, at Tenant’s cost and expense, using the standard graphics for the
Building per the Network Drive Sign Policy and with prior Landlord approval.

 

18. Landlord reserves the right at any time to rescind, alter or waive any rule
or regulation at any time prescribed for the Building and to impose additional
reasonable rules and regulations when in its judgment deems it necessary,
desirable or proper for its best interest and for the best interest of the
tenants and no alteration or waiver of any rule or regulation in favor of one
tenant shall operate as an alteration or waiver in favor of any other tenant,
provided such rules and regulations do not diminish Tenant’s rights under the
Lease. Landlord shall not be responsible to any tenant for the nonobservance or
violation by any other tenant however resulting of any rules or regulations at
any time prescribed for the Building.

 

22



--------------------------------------------------------------------------------

EXHIBIT C

FORM TENANT ESTOPPEL CERTIFICATE

TO:                      (“Mortgagee” or “Purchaser”)

THIS IS TO CERTIFY THAT:

1. The undersigned is the tenant (the “Tenant”) under that certain lease (the
“Lease”) dated             , 20    , by and between          as landlord (the
“Landlord”), and the undersigned, as Tenant, covering those certain premises
commonly known and designated as          (the “Premises”) in the building
located at             ,             , Massachusetts.

2. The Lease is attached hereto as Exhibit A and (i) constitutes the entire
agreement between the undersigned and the Landlord with respect to the Premises,
(ii) is the only Lease between the undersigned and the Landlord affecting the
Premises and (iii) has not been modified, changed, altered or amended in any
respect, except (if none, so state):

3. The undersigned has accepted and now occupies the Premises as of the date
hereof, and all improvements, if any, required by the terms of the Lease to be
made by the Landlord have been completed and all construction allowances to be
paid by Landlord have been paid. In addition, the undersigned has made no
agreement with Landlord or any agent, representative or employee of Landlord
concerning free rent, partial rent, rebate of rental payments or any other type
of rental or other economic inducement or concession except (if none, so state):

 

4.

a.

The term of the Lease began (or is scheduled to begin) on             , 20    
and will expire on             , 20    ;

 

  b. The fixed rent for the Premises has been paid to and including
            , 20    ;

 

  c. The fixed rent being paid pursuant to the Lease is at the annual rate of
$        ; and

 

  d. The escalations payable by Tenant under the Lease are currently $        ,
based on a pro rata share of     %, and have been reconciled through
            , 20    .

5. (i) No party to the Lease is in default, (ii) the Lease is in full force and
effect, (iii) the rental payable under the Lease is accruing to the extent
therein provided thereunder, (iv) as of the date hereof the undersigned has no
charge, lien or claim of off-set (and no claim for any credit or deduction)
under the Lease or otherwise, against rents or other charges due or to become
due thereunder or on account of any prepayment of rent more than one (1) month
in advance of its due date, and (v) Tenant has no claim against Landlord for any
security, rental, cleaning or other deposits, except (if none, so state):

 

 

 

        

 

  

6. Since the date of the Lease there are no actions, whether voluntary or
otherwise, pending against the undersigned under the bankruptcy, reorganization,
arrangement, moratorium or similar laws of the United States, any state thereof
of any other jurisdiction.

7. Tenant has not sublet, assigned or hypothecated or otherwise transferred all
or any portion of Tenant’s leasehold interest.

8. Neither Tenant nor Landlord has commenced any action or given or received any
notice for the purpose of terminating the Lease, nor does Tenant have any right
to terminate the Lease, except (if none, so state):

 

 

 

    

 

23



--------------------------------------------------------------------------------

9. Tenant has no option or preferential right to purchase all or any part of the
Premises (or the real property of which the Premises are a part) nor any right
or interest with respect to the Premises or the real property of which the
Premises are a part. Tenant has no right to renew or extend the term of the
Lease or expand the Premises except (if none, so state):

 

 

10. The undersigned acknowledges that the parties named herein are relying upon
this estoppel certificate and the accuracy of the information contained herein
in making a loan secured by the Landlord’s interest in the Premises, or in
connection with the acquisition of the Property of which the Premises is a part.

EXECUTED UNDER SEAL AS OF             , 20    .

 

TENANT:

 

By:  

 

  Name:     Title:     Duly Authorized

 

24



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD’S CONSENT AND WAIVER

WHEREAS,                      (the “Tenant”) has or is about to enter into
certain financing agreements with                      (the “Bank”) pursuant to
which the Bank has been or may be granted a security interest in certain
property of the Tenant; and

WHEREAS, Tenant is the tenant, pursuant to a lease agreement by and between
Tenant and the undersigned (the “Landlord”) dated as of                     
(the “Lease”), of certain demised premises contained in the building located at
the following address:

 

   

 

     

 

     

 

 

and more particularly described in the Lease (the “Premises”);

NOW, THEREFORE, for valuable consideration, the Landlord agrees, for as long as
Tenant remains indebted to the Bank, as follows:

(a) Landlord acknowledges and agrees that the personal property of Tenant (which
for purposes hereof shall not include computer wiring, telephone wiring and
systems, and demountable partitions) in which the Bank has been granted a
security interest (the “Bank Collateral”) may from time to time be located on
the Premises;

(b) Landlord subordinates, waives, releases and relinquishes unto the Bank, its
successors or assigns, all right, title and interest, if any, which the Landlord
may otherwise claim in and to the Bank Collateral, except as provided in
subparagraph (d) hereinbelow;

(c) Upon providing the Landlord with at least five (5) business days’ prior
written notice that Tenant is in default of its obligations to the Bank, the
Bank shall then have the right to enter the Premises during business hours for
the purpose of removing said Bank Collateral, provided (i) the Bank completes
the removal of said Bank Collateral within ten (10) business days following said
first written notice of default, and (ii) the Bank restores any part of the
Premises which may be damaged by such removal to its condition prior to such
removal in an expeditious manner not to exceed ten (10) business days following
said first written notice of default;

(d) Upon receipt of written notice from Landlord of the expiration or earlier
termination of the Lease, the Bank shall have ten (10) business days to enter
the Premises during business hours, remove said Bank Collateral, and restore any
part of the Premises which may be damaged by such removal to its condition prior
to such removal. If the Bank fails to so remove the Bank Collateral, the Bank
agrees that the Bank Collateral shall thereupon be deemed subject to the yield
up provisions of the Lease, so the Landlord may treat the Bank Collateral as
abandoned, deem it Landlord’s property, if Landlord so elects, and retain or
remove and dispose of it, all as provided in the Lease;

(e) All notices and other communications under this Landlord’s Consent and
Waiver shall be in writing, and shall be delivered by hand, by a nationally
recognized commercial next day delivery service, or by certified or registered
mail, return receipt requested, and sent to the following addresses:

 

  if to the Bank:  

 

     

 

     

 

      Attention:  

 

    with a copy to:  

 

     

 

     

 

    if to the Landlord:  

c/o Nordblom Management Company, Inc.

   

71 Third Avenue

   

Burlington, MA 01803

 

25



--------------------------------------------------------------------------------

Such notices shall be effective (a) in the case of hand deliveries, when
received, (b) in the case of a next day delivery service, on the next business
day after being placed in the possession of such delivery service with next day
delivery charges prepaid, and (c) in the case of mail, five (5) days after
deposit in the postal system, certified or registered mail, return receipt
requested and postage prepaid. Either party may change its address and telecopy
number by written notice to the other as provided above; and

(f) The Bank shall indemnify and hold harmless the Landlord for any and all
damage caused as a result of the exercise of the Bank’s rights hereunder.

This Landlord’s Consent and Waiver may not be changed or terminated orally and
inures to the benefit of and is binding upon the Landlord and its successors and
assigns, and inures to the benefit of and is binding upon the Bank and its
successors and assigns.

IN WITNESS WHEREOF, Landlord and Bank have each executed this Landlord’s Consent
and Waiver or caused it to be executed by an officer thereunto duly authorized,
and the appropriate seal to be hereunto affixed, this      day of             ,
200    .

 

LANDLORD:  

 

  By:  

 

  (Name) (Title)     BANK:  

 

  By:  

 

  (Name)     (Title)    

COMMONWEALTH OF MASSACHUSETTS

            County, ss.

On this      day of             , 200    , before me, the undersigned Notary
Public, personally appeared the above-named
                                        , proved to me by satisfactory evidence
of identification, being (check whichever applies): ¨ driver’s license or other
state or federal governmental document bearing a photographic image, ¨ oath or
affirmation of a credible witness known to me who knows the above signatories,
or ¨ my own personal knowledge of the identity of the signatory, to be the
person whose name is signed above, and acknowledged the foregoing to be signed
by her/him voluntarily for its stated purpose.

 

 

Print Name:  

 

My commission expires:  

 

STATE OF             

             County, ss.

On this      day of             , 200    , before me, the undersigned Notary
Public, personally appeared the above-named
                                        , proved to me by satisfactory evidence
of identification, being (check whichever applies): ¨ driver’s license or other
state or federal governmental document bearing a photographic image, ¨ oath or
affirmation of a credible witness known to me who knows the above signatories,
or ¨ my own personal knowledge of the identity of the signatory, to be the
person whose name is signed above, that he/she signed it as                     
for                     , and acknowledged the foregoing to be signed by her/him
voluntarily for its stated purpose.

 

 

Print Name:  

 

 

My commission expires:  

 

 

26



--------------------------------------------------------------------------------

EXHIBIT E

YIELD UP WORK

15 NETWORK DRIVE - PERSONAL PROPERTY

 

To Be Removed Upon Lease Expiration/Yield Up    Yield Up Repair Requirements
Cubes (work stations)    All remaining data cabling to be removed & electrical
wiring made safe Office Furniture (ie conference tables, desks, chairs, file
cabinets, etc.)    All remaining data cabling to be removed & electrical wiring
made safe TV’s / Monitor    Walls to be repaired and painted to match existing
Exercise Equipment    Lunch Room Furniture & Free Standing Appliances   
Production & Lab Work Benches    Walls and floors to be repaired as needed
Lockers    Walls to be repaired and painted to match existing Production Room
Racking & Caging    Floors and ceiling to repaired as needed Stockroom Shelving
   Walls to be repaired and painted to match existing Cooling Unit for 3d
Printer    Repairs to walls/ceiling to be made as needed Servers, Server
racks, & IDF distribution racks    All remaining data cabling to be removed &
electrical made safe UPS for Server Room    All electrical wiring made safe UPS
for Computer Room    All electrical wiring made safe Production Flow Hoods   
Ductwork to be capped above the ceiling and ceiling repaired Process Oven   
Ductwork to be capped above the ceiling and ceiling repaired HEPA Filters   
Ceiling tiles to be added where HEPA Filters removed AED and Safety Equipment   
Walls and floors to be repaired as needed Medical Cabinets    Walls and floors
to be repaired as needed Hydrogen Alarms & Manifolds    Walls to be repaired as
needed, and plumbing to be capped in a manner to allow for reuse Nitrogen
Storage Vessel    Exterior plumbing to be removed or capped in a manner to allow
for reuse 50hz Generator in Machine Room    Any plumbing and electrical
connections to be capped and made safe as needed Nitrogen Generators    Any
plumbing and electrical connections to be capped and made safe as needed Vacuum
System    Any plumbing and electrical connections to be capped and made safe as
needed Air Compressor    Any plumbing and electrical connections to be capped
and made safe as needed Machine Room Tools    Artwork    Walls to be repaired
and painted to match existing Cynosure Flag    Grills   

 

27



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF SELLER’S RETAINED PERSONAL PROPERTY

 

Cubes (work stations) Office Furniture (i.e. conference tables, desks, chairs,
file cabinets, etc.) TV’s / Monitors Exercise Equipment Lunch Room Furniture &
Free Standing Appliances Production & Lab Work Benches Lockers Production Room
Racking & Caging Stockroom Shelving Cooling Unit for 3d Printer Servers, Server
racks & IDF distribution racks UPS for Server Room UPS for Computer Room
Production Flow Hoods Process Oven HEPA Filters AED and Safety Equipment Medical
Cabinets Hydrogen Alarms & Manifolds Nitrogen Storage Vessel 50hz Generator in
Machine Room Nitrogen Generators Vacuum System Air Compressor Machine Room Tools
Artwork Cynosure Flag Grills



--------------------------------------------------------------------------------

EXHIBIT F

PERMITTED EXCEPTIONS

 

1. Agreement for Right of Way by and between Mildred C. Baxter and Northeastern
Gas Transmission Company dated March 26, 1951 and recorded at Book 7733, Page
87, as affected by Ratification Agreement and Damage Release by Mildred C.
Baxter, et al in favor of Northeastern Gas Transmission Company dated June 11,
1954 and recorded at Book 8283, Page 16.

 

2. Order of Taking by Northeastern Gas Transmission Company dated July 13, 1951
and recorded at Book 7772, Page 162.

 

3. The following rights and restrictions, all of which are more particularly
described in that certain Notice of Lease, Right of First Offer to Lease, and
right of First Offer to Purchase dated as of June 27, 2007 and recorded at Book
49683, Page 52: (i) the rights of the Tenant to use any campus common areas
located on Lot 4, as more particularly described in the lease described therein
(the “Lease”); (ii) during the term of the Lease, future development on the Real
Property must be consistent with the provisions of Section 13.3 of the Lease;
and (iii) during the term of the Lease, the Real Property is subject to a
prohibition against selling or leasing to certain companies as set forth in
Section 13.4 of the Lease.

 

4. Matters contained in a Declaration of Covenants and Cross Access and Easement
Agreement by and among NetView 1, 2, 3, 4 and 9 LLC, NetView 5 and 6 LLC,
NetView 7, 8 and 10 LLC and Bank of America, N.A., dated July 23, 2008 and
recorded at Book 51481, Page 562, and as affected by First Amendment to
Declaration of Covenants and Cross Access and Easement Agreement, dated
November 19, 2008 and recorded at Book 51908, Page 397, as affected by Second
Amendment of Declaration of Covenants and Cross Access Easement Agreement, dated
September 3, 2009, recorded at Book 57096 Page 215, and as affected by Third
Amendment to Declaration of Covenants and Cross Access and Easement Agreement,
dated September 24, 2012 and recorded at Book 60146, Page 460.

 

5. Easement for Electric Service to Nstar Electric Company, dated July 14, 2009,
recorded at Book 53386 Page 535.



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed and
effective as of this 25th day of November, 2013 by and between PALOMAR MEDICAL
TECHNOLOGIES, LLC, a Delaware corporation, having its principal place of
business at 82 Cambridge Street, Burlington, Massachusetts 01803 (“Assignor”),
and NETWORK DRIVE OWNER LLC, having its principal place of business at c/o
Nordblom Company, Inc., 15 Third Avenue, Burlington, Massachusetts 01803
(“Assignee”).

 

Background

Assignor has on this day conveyed to the Assignee certain property located in
Burlington, Middlesex County, Massachusetts, more particularly described in
Exhibit A hereto (the “Property”) and, in connection with the conveyance of the
Property, Assignor and Assignee intend that Assignor’s right, title, interests,
powers, and privileges in and under all matters stated herein related to the
Property be assigned and transferred to Assignee.

Agreement

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows, effective as of the date hereof:

1. Environmental Indemnity. Assignor hereby transfers to Assignee any and all
right, title and interest of Assignor in that certain Environmental Indemnity
Agreement between Lockheed Martin Corporation and Sun Microsystems, Inc. dated
August, 1997 (“Environmental Indemnity”), as assigned by Sun Microsystems, Inc.
to NetView Investments LLC pursuant to an Assignment and Assumption Agreement
dated on or about June, 2007 and thereafter assigned by NetView Investments LLC
to NetView 7, 8 and 10 LLC pursuant to an Assignment and Assumption Agreement
dated on or about June 27, 2007 and thereafter partially assigned to Assignor
(as successor by merger to Palomar Medical Technologies, Inc.) pursuant to an
Assignment and Assumption Agreement dated on or about November 19, 2008. A full
and complete copy of the Environmental Indemnity is attached hereto as Exhibit
B. By executing this Assignment, Assignee hereby assumes the obligations of
Assignor under the Environmental Indemnity but only with respect to events or
matters first arising from and after the date hereof, but not prior thereto, in
connection with the Property and not with respect to any real property covered
by the Environmental Indemnity which is not part of the Property.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of The Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

4. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have put our hands and seals on the date first written
above.

 

ASSIGNOR: PALOMAR MEDICAL TECHNOLOGIES, LLC, a Delaware limited liability
company By:  

/s/ Timothy W. Baker

  Timothy W. Baker, Manager ASSIGNEE: NETWORK DRIVE OWNER LLC By:   NWD NC LLC,
its managing member   By:   Nordblom Development Company, Inc., its manager    
By:  

/s/ Ogden Nordblom

      Name: Ogden Nordblom       Title: E.V.P.



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Property

That certain parcel of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being Proposed Lot 4A as shown on that certain
plan of land entitled, “Plan of Land in Burlington, Massachusetts” prepared by
Vanasse Hangen Brustlin, Inc., Date Issued: July 3, 2008, recorded with the
Middlesex County (South District) Registry of Deeds as Plan No. 976 of 2008.

TOGETHER WITH the rights to pass and repass over Network Drive, and to use
Network Drive for all purposes that streets and ways are commonly used in the
Town of Burlington, Massachusetts, including installation and use of utilities,
in common with all others lawfully entitled thereto including but not limited to
rights in the Town of Burlington deriving from a Grant of Easement recorded with
said Deeds in Book 28562, Page 151.

Together with the rights and easements contained in that Declaration of
Covenants and Cross Access and Easement Agreement by and among NetView 1, 2, 3,
4 and 9 LLC, NetView 5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America,
N.A., dated July 23, 2008 and recorded with said Deeds in Book 51481, Page 562,
as amended by First Amendment of Declaration of Covenants and Cross Access and
Easement Agreement dated November 19, 2008 and recorded with said Deeds in Book
51908, Page 397, Second Amendment of Declaration of Covenants and Cross Access
and Easement Agreement dated June 30, 2011 and recorded at Book 57096, Page 215
and Third Amendment of Declaration of Covenants and Cross Access and Easement
Agreement dated September 24, 2012 and recorded at Book 60146, Page 460.



--------------------------------------------------------------------------------

EXHIBIT B

Copy of Environmental Indemnity Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(C)

LIST OF SERVICE CONTRACTS

Agreement between Seller and Stanley Elevator Company, Inc. dated December 3,
2012.

Agreement between Seller and Dolphin WaterCare dated March 27, 2013.



--------------------------------------------------------------------------------

SCHEDULE 11.1(C)

LIST OF RETAINED CONTRACTS

Agreements between Seller and the following vendors:

IKON

Electrical Dynamics (EDI)

Control Technologies

Northside Carting, Inc.

Hess Corporation

Waltham Pest Control

Power Up Generator

Energy Machinery

Cogswell Sprinkler Company

Automated Food Service

Respond

New England Foliage

Universal Shredding

Boston Bean